     Case 1:21-cv-00052-3JP Document 298   Filed 04/30/21   Page 1 of 37




            UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE MARK A. BARNETT, CLAIRE R. KELLY, JENNIFER
CHOE-GROVES, JUDGES
_________________________________________
                                          :
                                          :
IN RE SECTION 301 CASES                   : Court No. 21-00052-3JP
                                          :
__________________________________________:


                       ADMINISTRATIVE RECORD



                           CONFIDENTIAL
       Case 1:21-cv-00052-3JP Document 298                Filed 04/30/21     Page 2 of 37




           IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE MARK A. BARNETT, CLAIRE R. KELLY, JENNIFER
CHOE-GROVES, JUDGES
_________________________________________
                                          :
                                          :
IN RE SECTION 301 CASES                   : Court No. 21-00052-3JP
                                          :
__________________________________________:


                          DECLARATION BY MEGAN GRIMBALL


Megan Grimball declares and says:

   1. I am an Associate General Counsel in the Office of the United States Trade
      Representative (USTR) within the Office of General Counsel. I have been employed by
      USTR since April 2018, have held my current position for the same time, and have
      worked on the China Section 301 Investigation since the summer of 2018. My office is
      located in the Winder Building at 600 17th Street, NW, Washington, DC.

   2. My duties and responsibilities include advising on, and managing the implementation of,
      enforcement actions taken in the Section 301 Action: China’s Acts, Policies, and
      Practices Related to Technology Transfer, Intellectual Property.

   3. It is my understanding that over 3,600 complaints have been filed in the United States
      Court of International Trade challenging the List 3 and List 4 tariff actions taken to
      obtain the elimination of the acts, policies, and practices identified in the Findings of the
      Investigation into China’s Acts, Policies, and Practices Related to Technology Transfer,
      Intellectual Property, and Innovation Under Section 301 of the Trade Act of 1974 (U.S.
      Trade Representative Mar. 22, 2018).

   4. I have prepared a true and complete copy of the administrative record in the above-
      referenced Section 301 cases. See ECF No. 275 (Scheduling Order) (ordering defendants
      to “file administrative record index” by April 30, 2021).

   5. To the best of my knowledge, the attached index is a complete list of the documents and
      materials directly or indirectly considered by the agency in connection with the
      challenged List 3 and List 4 tariff actions. As such, these documents comprise the
      complete and entire Administrative Record in this case.

   6. I declare under the penalty of perjury that the foregoing is true and correct to the best of
      my knowledge.
Case 1:21-cv-00052-3JP Document 298    Filed 04/30/21    Page 3 of 37




                            Executed on April 30, 2021


                            Megan Grimball




                              2
                                 Case 1:21-cv-00052-3JP Document 298                   Filed 04/30/21       Page 4 of 37


                                     IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE MARK A. BARNETT, CLAIRE R. KELLY, JENNIFER CHOE-GROVES, JUDGES
_________________________________________
                                          :
                                          :
IN RE SECTION 301 CASES                   : Court No. 21-00052-3JP
                                          :
__________________________________________:

                                                 INDEX TO THE ADMINISTRATIVE RECORD

                                                             CONFIDENTIAL RECORD

 Confidential
                                  Document Name/Description                                                Submitted at                       Date
  Record #

                                                         Confidential Attachments to Decision Memo
                Attachment 3 to PR#1 – Confidential Summary of Confidential
    CR-1        Advisory Committee advice (Production subject to 19 U.S.C.            N/A                                                    9/17/2018
                2155(g).)
                                            List 3 Business Confidential Versions of Submissions on Tariff Action
                                                      Production restricted pursuant to 19 U.S.C. 2418(c).
    CR-2        USTR-2018-0026-0027 from Warren Payne                              https://www.regulations.gov/comment/USTR-2018-0026-0027   7/20/2018

    CR-3        USTR-2018-0026-0029 from James Milawski                            https://www.regulations.gov/comment/USTR-2018-0026-0029   7/20/2018

    CR-4        USTR-2018-0026-0361 from Bikram Singh                              https://www.regulations.gov/comment/USTR-2018-0026-0361    8/1/2018

    CR-5        USTR-2018-0026-0458 from Andy Barnauskas                           https://www.regulations.gov/comment/USTR-2018-0026-0458    8/2/2018

    CR-6        USTR-2018-0026-0471 from Stephen Drew                              https://www.regulations.gov/comment/USTR-2018-0026-0471    8/2/2018

    CR-7        USTR-2018-0026-0472 from Steven Printz                             https://www.regulations.gov/comment/USTR-2018-0026-0472    8/2/2018
                USTR-2018-0026-0473 from Ivaylo Balabanov, E.M. Sergeant Pulp
    CR-8                                                                           https://www.regulations.gov/comment/USTR-2018-0026-0473    8/2/2018
                & Chemical Co., Inc.
                               Case 1:21-cv-00052-3JP Document 298                  Filed 04/30/21     Page 5 of 37


Confidential
                                 Document Name/Description                                             Submitted at                         Date
 Record #
               USTR-2018-0026-0474 from Larry George, United Furniture
   CR-9                                                                          https://www.regulations.gov/comment/USTR-2018-0026-0474    8/2/2018
               Industries

   CR-10       USTR-2018-0026-0475 from Bikram Singh                             https://www.regulations.gov/comment/USTR-2018-0026-0475    8/2/2018

   CR-11       USTR-2018-0026-0761 from Larry George                             https://www.regulations.gov/comment/USTR-2018-0026-0761    8/9/2018

   CR-12       USTR-2018-0026-0762 from Thomas Picha, Standard Colors, Inc.      https://www.regulations.gov/comment/USTR-2018-0026-0762    8/9/2018

   CR-13       USTR-2018-0026-0763 from william lawson                           https://www.regulations.gov/comment/USTR-2018-0026-0763    8/9/2018

               USTR-2018-0026-0849 from Mark J. Segrist, Sandler, Travis &
   CR-14                                                                         https://www.regulations.gov/comment/USTR-2018-0026-0849   8/11/2018
               Rosenberg, P.A.

   CR-15       USTR-2018-0026-0891 from Hubert Harriss                           https://www.regulations.gov/comment/USTR-2018-0026-0891   8/13/2018

   CR-16       USTR-2018-0026-1043 from Stanley Bernard                          https://www.regulations.gov/comment/USTR-2018-0026-1043   8/14/2018

               USTR-2018-0026-1079 from David Henrick, Newpark Drilling
   CR-17                                                                         https://www.regulations.gov/comment/USTR-2018-0026-1079   8/15/2018
               Fluids LLC

   CR-18       USTR-2018-0026-1080 from Bikram Singh                             https://www.regulations.gov/comment/USTR-2018-0026-1080   8/15/2018

   CR-19       USTR-2018-0026-1081 from Bikram Singh                             https://www.regulations.gov/comment/USTR-2018-0026-1081   8/15/2018

   CR-20       USTR-2018-0026-1516 from Stanley Bernard                          https://www.regulations.gov/comment/USTR-2018-0026-1516   8/21/2018

   CR-21       USTR-2018-0026-1521 from Joel Jacob                               https://www.regulations.gov/comment/USTR-2018-0026-1521   8/21/2018

   CR-22       USTR-2018-0026-1523 from Stanley Bernard                          https://www.regulations.gov/comment/USTR-2018-0026-1523   8/21/2018

   CR-23       USTR-2018-0026-1549 from Stanley Bernard                          https://www.regulations.gov/comment/USTR-2018-0026-1549   8/21/2018

   CR-24       USTR-2018-0026-1555 from Milton Bernard                           https://www.regulations.gov/comment/USTR-2018-0026-1555   8/21/2018

   CR-25       USTR-2018-0026-1560 from Stanley Bernard                          https://www.regulations.gov/comment/USTR-2018-0026-1560   8/21/2018

   CR-26       USTR-2018-0026-1562 from Milton Bernard                           https://www.regulations.gov/comment/USTR-2018-0026-1562   8/21/2018


                                                                             2
                               Case 1:21-cv-00052-3JP Document 298                Filed 04/30/21     Page 6 of 37


Confidential
                                 Document Name/Description                                           Submitted at                         Date
 Record #
   CR-27       USTR-2018-0026-1565 from David Petri, Nester Hosiery            https://www.regulations.gov/comment/USTR-2018-0026-1565   8/21/2018

   CR-28       USTR-2018-0026-1573 from Terrence Bisch                         https://www.regulations.gov/comment/USTR-2018-0026-1573   8/21/2018

   CR-29       USTR-2018-0026-1575 from Peter Harriss                          https://www.regulations.gov/comment/USTR-2018-0026-1575   8/21/2018

   CR-30       USTR-2018-0026-1578 from Peter Harriss                          https://www.regulations.gov/comment/USTR-2018-0026-1578   8/21/2018

   CR-31       USTR-2018-0026-1579 from Cecily Liu                             https://www.regulations.gov/comment/USTR-2018-0026-1579   8/21/2018

   CR-32       USTR-2018-0026-1588 from Christine Guo                          https://www.regulations.gov/comment/USTR-2018-0026-1588   8/21/2018

   CR-33       USTR-2018-0026-1590 from Stanley Bernard                        https://www.regulations.gov/comment/USTR-2018-0026-1590   8/21/2018

   CR-34       USTR-2018-0026-1592 from Michael Meadows                        https://www.regulations.gov/comment/USTR-2018-0026-1592   8/21/2018

   CR-35       USTR-2018-0026-1594 from Scott Slater                           https://www.regulations.gov/comment/USTR-2018-0026-1594   8/21/2018

               USTR-2018-0026-1596 from Nithya Nagarajan, Kivlan and
   CR-36                                                                       https://www.regulations.gov/comment/USTR-2018-0026-1596   8/21/2018
               Company, Inc.

   CR-37       USTR-2018-0026-1597 from David Epstein, Deli, Inc.              https://www.regulations.gov/comment/USTR-2018-0026-1597   8/21/2018

   CR-38       USTR-2018-0026-2846 from John Parfiff, Tuttle Law Office        https://www.regulations.gov/comment/USTR-2018-0026-2846    9/2/2018

   CR-39       USTR-2018-0026-2847 from Thomas Becker, Iofina Chemical, Inc.   https://www.regulations.gov/comment/USTR-2018-0026-2847    9/2/2018

   CR-40       USTR-2018-0026-2848 from Gary Merrill                           https://www.regulations.gov/comment/USTR-2018-0026-2848    9/2/2018

   CR-41       USTR-2018-0026-2849 from Michael McGowan, Zoetis                https://www.regulations.gov/comment/USTR-2018-0026-2849    9/2/2018

   CR-42       USTR-2018-0026-2850 from Stephanie Carter                       https://www.regulations.gov/comment/USTR-2018-0026-2850    9/2/2018

   CR-43       USTR-2018-0026-2851 from Joseph Coffaro                         https://www.regulations.gov/comment/USTR-2018-0026-2851    9/2/2018

   CR-44       USTR-2018-0026-2852 from Michael Brandstaedter                  https://www.regulations.gov/comment/USTR-2018-0026-2852    9/2/2018


                                                                          3
                               Case 1:21-cv-00052-3JP Document 298                   Filed 04/30/21     Page 7 of 37


Confidential
                                 Document Name/Description                                              Submitted at                        Date
 Record #
   CR-45       USTR-2018-0026-2853 from Steve Bonar                               https://www.regulations.gov/comment/USTR-2018-0026-2853   9/2/2018

   CR-46       USTR-2018-0026-2854 from Jack Waters                               https://www.regulations.gov/comment/USTR-2018-0026-2854   9/2/2018

               USTR-2018-0026-2855 from Edward Cochrane, Mount Vernon
   CR-47                                                                          https://www.regulations.gov/comment/USTR-2018-0026-2855   9/2/2018
               Mills, Inc.

   CR-48       USTR-2018-0026-2856 from Robert Stang, Office Depot, Inc.          https://www.regulations.gov/comment/USTR-2018-0026-2856   9/2/2018

   CR-49       USTR-2018-0026-2857 from Cole Callihan, Adams and Reese, LLP       https://www.regulations.gov/comment/USTR-2018-0026-2857   9/2/2018

   CR-50       USTR-2018-0026-2858 from Doug Apelt, Star USA, Inc.                https://www.regulations.gov/comment/USTR-2018-0026-2858   9/2/2018

   CR-51       USTR-2018-0026-2859 from Jim Fossett, Raffel Systems               https://www.regulations.gov/comment/USTR-2018-0026-2859   9/2/2018

   CR-52       USTR-2018-0026-2860 from Leslie Alan Glick, Unifull America Inc.   https://www.regulations.gov/comment/USTR-2018-0026-2860   9/2/2018

   CR-53       USTR-2018-0026-2861 from Nikunj Patel, Tuttle Law Office           https://www.regulations.gov/comment/USTR-2018-0026-2861   9/2/2018

   CR-54       USTR-2018-0026-2862 from David Feniger, American Posts, LLC        https://www.regulations.gov/comment/USTR-2018-0026-2862   9/2/2018

               USTR-2018-0026-2863 from BRUCE RICHARDS, HOUGHTON
   CR-55                                                                          https://www.regulations.gov/comment/USTR-2018-0026-2863   9/2/2018
               INTERNATIONAL
   CR-56       USTR-2018-0026-2864 from Jared Angle, Dole Packaged Foods LLC      https://www.regulations.gov/comment/USTR-2018-0026-2864   9/2/2018

               USTR-2018-0026-2865 from Pekka Hakkarainen, Sandler, Travis &
   CR-57                                                                          https://www.regulations.gov/comment/USTR-2018-0026-2865   9/2/2018
               Rosenberg, PA
               USTR-2018-0026-2866 from Pekka Hakkarainen, Sandler, Travis &
   CR-58                                                                          https://www.regulations.gov/comment/USTR-2018-0026-2866   9/2/2018
               Rosenberg, PA
               USTR-2018-0026-2867 from Pekka Hakkarainen, Sandler, Travis &
   CR-59                                                                          https://www.regulations.gov/comment/USTR-2018-0026-2867   9/2/2018
               rosenberg, PA
               USTR-2018-0026-2868 from Kevin McClelland, Innovative Office
   CR-60                                                                          https://www.regulations.gov/comment/USTR-2018-0026-2868   9/2/2018
               Products LLC & HAT Contract LLC

   CR-61       USTR-2018-0026-2869 from Luke Meisner, Schagrin Associates         https://www.regulations.gov/comment/USTR-2018-0026-2869   9/2/2018
               USTR-2018-0026-2870 from Kim Hoelting, Sorini, Samet &
   CR-62                                                                          https://www.regulations.gov/comment/USTR-2018-0026-2870   9/2/2018
               Associates LLC on behalf of Goody Products Inc.

                                                                            4
                               Case 1:21-cv-00052-3JP Document 298                   Filed 04/30/21     Page 8 of 37


Confidential
                                 Document Name/Description                                              Submitted at                        Date
 Record #
   CR-63       USTR-2018-0026-2871 from Danielle Serven, Tuttle Law Office        https://www.regulations.gov/comment/USTR-2018-0026-2871   9/2/2018

   CR-64       USTR-2018-0026-2938 from Jared Angle, Four Hands LLC               https://www.regulations.gov/comment/USTR-2018-0026-2938   9/5/2018

   CR-65       USTR-2018-0026-3573 from Jared Angle, Goodman Global, Inc.         https://www.regulations.gov/comment/USTR-2018-0026-3573   9/6/2018

               USTR-2018-0026-3574 from Kathleen Murphy, 5N Plus
   CR-66                                                                          https://www.regulations.gov/comment/USTR-2018-0026-3574   9/6/2018
               Semiconductors LLC
               USTR-2018-0026-3575 from Jared Angle, Homewerks Worldwide,
   CR-67                                                                          https://www.regulations.gov/comment/USTR-2018-0026-3575   9/6/2018
               LLC
               USTR-2018-0026-3576 from Jeff Schmitt, Sorini Samet & Associates
   CR-68                                                                          https://www.regulations.gov/comment/USTR-2018-0026-3576   9/6/2018
               LLC on behalf of The Coleman Company

   CR-69       USTR-2018-0026-3577 from Gary L. Graff                             https://www.regulations.gov/comment/USTR-2018-0026-3577   9/6/2018

   CR-70       USTR-2018-0026-3578 from Greg Fields                               https://www.regulations.gov/comment/USTR-2018-0026-3578   9/6/2018

   CR-71       USTR-2018-0026-3579 from Mark Proffitt, MECO Corporation           https://www.regulations.gov/comment/USTR-2018-0026-3579   9/6/2018

   CR-72       USTR-2018-0026-3580 from John Tate, Foley& Lardner LLP             https://www.regulations.gov/comment/USTR-2018-0026-3580   9/6/2018

               USTR-2018-0026-3581 from RENEE STEWART, HOUGHTON
   CR-73                                                                          https://www.regulations.gov/comment/USTR-2018-0026-3581   9/6/2018
               INTERNATIONAL
               USTR-2018-0026-3582 from Mollie Sitkowski, The Wooster Brush
   CR-74                                                                          https://www.regulations.gov/comment/USTR-2018-0026-3582   9/6/2018
               Company

   CR-75       USTR-2018-0026-3584 from Matthew McConkey                          https://www.regulations.gov/comment/USTR-2018-0026-3584   9/6/2018

   CR-76       USTR-2018-0026-3585 from Shari Whaley, Tuttle Law Office           https://www.regulations.gov/comment/USTR-2018-0026-3585   9/6/2018

   CR-77       USTR-2018-0026-3594 from Tom Moyer, Haltec Corporation             https://www.regulations.gov/comment/USTR-2018-0026-3594   9/6/2018

   CR-78       USTR-2018-0026-3595 from Tom Moyer, Haltec Corporation             https://www.regulations.gov/comment/USTR-2018-0026-3595   9/6/2018

   CR-79       USTR-2018-0026-3596 from Greg Fields                               https://www.regulations.gov/comment/USTR-2018-0026-3596   9/6/2018

   CR-80       USTR-2018-0026-3597 from Kathleen Murphy, Micro Center             https://www.regulations.gov/comment/USTR-2018-0026-3597   9/6/2018


                                                                             5
                               Case 1:21-cv-00052-3JP Document 298                Filed 04/30/21     Page 9 of 37


Confidential
                                Document Name/Description                                            Submitted at                        Date
 Record #
   CR-81       USTR-2018-0026-3598 from Ginny Tong                             https://www.regulations.gov/comment/USTR-2018-0026-3598   9/6/2018

               USTR-2018-0026-3599 from Michael Saivetz, Richloom Fabric
   CR-82                                                                       https://www.regulations.gov/comment/USTR-2018-0026-3599   9/6/2018
               Group, Inc.
               USTR-2018-0026-3600 from Brian Searfoss, Sorini Samet &
   CR-83                                                                       https://www.regulations.gov/comment/USTR-2018-0026-3600   9/6/2018
               Associates LLC on behalf of Shakespeare Company LLC
               USTR-2018-0026-3601 from Paul Vidovich, Sorini Samet &
   CR-84                                                                       https://www.regulations.gov/comment/USTR-2018-0026-3601   9/6/2018
               Associates LLC on behalf of Rexair LLC
               USTR-2018-0026-3602 from Scott Mademann, Sorini Samet &
   CR-85                                                                       https://www.regulations.gov/comment/USTR-2018-0026-3602   9/6/2018
               Associates LLC on behalf of Sanford LP
               USTR-2018-0026-3603 from Jared Angle, Mitsubishi Chemical
   CR-86                                                                       https://www.regulations.gov/comment/USTR-2018-0026-3603   9/6/2018
               Corporation

   CR-87       USTR-2018-0026-3604 from John Wirth                             https://www.regulations.gov/comment/USTR-2018-0026-3604   9/6/2018

   CR-88       USTR-2018-0026-3605 from John Wirth                             https://www.regulations.gov/comment/USTR-2018-0026-3605   9/6/2018

   CR-89       USTR-2018-0026-3606 from John Wirth                             https://www.regulations.gov/comment/USTR-2018-0026-3606   9/6/2018

               USTR-2018-0026-3607 from Frederick Ikenson, PMC
   CR-90                                                                       https://www.regulations.gov/comment/USTR-2018-0026-3607   9/6/2018
               Organometallix, Inc.

   CR-91       USTR-2018-0026-3608 from John Wirth                             https://www.regulations.gov/comment/USTR-2018-0026-3608   9/6/2018

   CR-92       USTR-2018-0026-3609 from John Wirth                             https://www.regulations.gov/comment/USTR-2018-0026-3609   9/6/2018

   CR-93       USTR-2018-0026-3610 from Steve Ramirez                          https://www.regulations.gov/comment/USTR-2018-0026-3610   9/6/2018

   CR-94       USTR-2018-0026-3620 from John Wirth                             https://www.regulations.gov/comment/USTR-2018-0026-3620   9/6/2018

   CR-95       USTR-2018-0026-3622 from John Wirth                             https://www.regulations.gov/comment/USTR-2018-0026-3622   9/6/2018

   CR-96       USTR-2018-0026-3624 from John Wirth                             https://www.regulations.gov/comment/USTR-2018-0026-3624   9/6/2018

   CR-97       USTR-2018-0026-3626 from John Wirth                             https://www.regulations.gov/comment/USTR-2018-0026-3626   9/6/2018

   CR-98       USTR-2018-0026-3629 from John Wirth                             https://www.regulations.gov/comment/USTR-2018-0026-3629   9/6/2018


                                                                           6
                               Case 1:21-cv-00052-3JP Document 298                  Filed 04/30/21     Page 10 of 37


Confidential
                                 Document Name/Description                                              Submitted at                        Date
 Record #
   CR-99       USTR-2018-0026-3631 from Stuart Feldstein                          https://www.regulations.gov/comment/USTR-2018-0026-3631   9/6/2018

  CR-100       USTR-2018-0026-3637 from Mark Lamon                                https://www.regulations.gov/comment/USTR-2018-0026-3637   9/6/2018

  CR-101       USTR-2018-0026-3644 from John Wirth                                https://www.regulations.gov/comment/USTR-2018-0026-3644   9/6/2018

  CR-102       USTR-2018-0026-3651 from John Wirth                                https://www.regulations.gov/comment/USTR-2018-0026-3651   9/6/2018

  CR-103       USTR-2018-0026-3655 from John Wirth                                https://www.regulations.gov/comment/USTR-2018-0026-3655   9/6/2018

  CR-104       USTR-2018-0026-3661 from John Wirth                                https://www.regulations.gov/comment/USTR-2018-0026-3661   9/6/2018

  CR-105       USTR-2018-0026-3662 from Henry Yao                                 https://www.regulations.gov/comment/USTR-2018-0026-3662   9/6/2018

               USTR-2018-0026-3665 from Thomas Kraft, Sorini, Samet &
  CR-106                                                                          https://www.regulations.gov/comment/USTR-2018-0026-3665   9/6/2018
               Associates on behalf of Norpac

  CR-107       USTR-2018-0026-3666 from Brian Davis, Quorum International, Inc.   https://www.regulations.gov/comment/USTR-2018-0026-3666   9/6/2018

               USTR-2018-0026-3738 from Lisa Stork, Sorini Samet & Associates
  CR-108                                                                          https://www.regulations.gov/comment/USTR-2018-0026-3738   9/6/2018
               LLC on behalf of BRK Brands, Inc.

  CR-109       USTR-2018-0026-3759 from Joe Watson, Petland, Inc.                 https://www.regulations.gov/comment/USTR-2018-0026-3759   9/6/2018
               USTR-2018-0026-3763 from Bonnie Byers, King & Spalding (on
  CR-110                                                                          https://www.regulations.gov/comment/USTR-2018-0026-3763   9/6/2018
               behalf of Appvion Operations, Inc.)

  CR-111       USTR-2018-0026-3764 from Joe Watson, Petland, Inc.                 https://www.regulations.gov/comment/USTR-2018-0026-3764   9/6/2018
               USTR-2018-0026-3766 from Grant Loberg, Sorini, Samet &
  CR-112                                                                          https://www.regulations.gov/comment/USTR-2018-0026-3766   9/6/2018
               Assciates, LLC on behalf of Darex LLC

  CR-113       USTR-2018-0026-3768 from Kent Peterson                             https://www.regulations.gov/comment/USTR-2018-0026-3768   9/6/2018

  CR-114       USTR-2018-0026-3770 from Jennifer McNichols, BP Industries         https://www.regulations.gov/comment/USTR-2018-0026-3770   9/6/2018

  CR-115       USTR-2018-0026-3772 from Paul Mahan, Outdoor Cap Company           https://www.regulations.gov/comment/USTR-2018-0026-3772   9/6/2018

  CR-116       USTR-2018-0026-3774 from Julia Willis, ASA Electronics, LLC        https://www.regulations.gov/comment/USTR-2018-0026-3774   9/6/2018


                                                                             7
                               Case 1:21-cv-00052-3JP Document 298                  Filed 04/30/21     Page 11 of 37


Confidential
                                 Document Name/Description                                              Submitted at                        Date
 Record #
  CR-117       USTR-2018-0026-3775 from Jennifer Harned, Bell Sports Inc.         https://www.regulations.gov/comment/USTR-2018-0026-3775   9/6/2018

  CR-118       USTR-2018-0026-3777 from Laura Shinall, Syndicate Sales, Inc       https://www.regulations.gov/comment/USTR-2018-0026-3777   9/6/2018

  CR-119       USTR-2018-0026-3779 from Shannon Russell, Atticus, LLC             https://www.regulations.gov/comment/USTR-2018-0026-3779   9/6/2018

  CR-120       USTR-2018-0026-3788 from Di Huang, Libra Resources Inc.            https://www.regulations.gov/comment/USTR-2018-0026-3788   9/6/2018

  CR-121       USTR-2018-0026-3789 from Andrew Pilant, Huntington Ingalls Inc.    https://www.regulations.gov/comment/USTR-2018-0026-3789   9/6/2018

  CR-122       USTR-2018-0026-3816 from Lucille Laufer                            https://www.regulations.gov/comment/USTR-2018-0026-3816   9/6/2018

  CR-123       USTR-2018-0026-3863 from Elizabeth Bishop                          https://www.regulations.gov/comment/USTR-2018-0026-3863   9/7/2018

               USTR-2018-0026-3864 from Nicolas Megwinoff, Air Master
  CR-124                                                                          https://www.regulations.gov/comment/USTR-2018-0026-3864   9/7/2018
               Awnings, LLC
               USTR-2018-0026-3865 from Jared Angle, Anaheim Manufacturing
  CR-125                                                                          https://www.regulations.gov/comment/USTR-2018-0026-3865   9/7/2018
               Company

  CR-126       USTR-2018-0026-3866 from Becky Koester                             https://www.regulations.gov/comment/USTR-2018-0026-3866   9/7/2018

  CR-127       USTR-2018-0026-3867 from Sarah Bovim, Whirlpool Corporation        https://www.regulations.gov/comment/USTR-2018-0026-3867   9/7/2018
               USTR-2018-0026-3868 from Robert Leo, Meeks, Sheppard, Leo &
  CR-128                                                                          https://www.regulations.gov/comment/USTR-2018-0026-3868   9/7/2018
               Pillsbury

  CR-129       USTR-2018-0026-3869 from Jared Angle, Consolidated Metco, Inc.     https://www.regulations.gov/comment/USTR-2018-0026-3869   9/7/2018

  CR-130       USTR-2018-0026-3870 from Brent Stone, Tuttle Law Office            https://www.regulations.gov/comment/USTR-2018-0026-3870   9/7/2018

  CR-131       USTR-2018-0026-3871 from Gustavo Velez, Whalen LLC                 https://www.regulations.gov/comment/USTR-2018-0026-3871   9/7/2018

  CR-132       USTR-2018-0026-3872 from Leslie Alan Glick, TSM Corporation        https://www.regulations.gov/comment/USTR-2018-0026-3872   9/7/2018

  CR-133       USTR-2018-0026-3874 from Adrian Krygsman                           https://www.regulations.gov/comment/USTR-2018-0026-3874   9/7/2018

  CR-134       USTR-2018-0026-3875 from Steve Ramirez                             https://www.regulations.gov/comment/USTR-2018-0026-3875   9/7/2018


                                                                              8
                              Case 1:21-cv-00052-3JP Document 298                 Filed 04/30/21     Page 12 of 37


Confidential
                                Document Name/Description                                             Submitted at                        Date
 Record #
  CR-135       USTR-2018-0026-3876 from Michael Gross                           https://www.regulations.gov/comment/USTR-2018-0026-3876   9/7/2018

  CR-136       USTR-2018-0026-3877 from Steve Ramirez                           https://www.regulations.gov/comment/USTR-2018-0026-3877   9/7/2018

  CR-137       USTR-2018-0026-3878 from Steve Ramirez                           https://www.regulations.gov/comment/USTR-2018-0026-3878   9/7/2018

  CR-138       USTR-2018-0026-3879 from Steve Ramirez                           https://www.regulations.gov/comment/USTR-2018-0026-3879   9/7/2018

  CR-139       USTR-2018-0026-3880 from Steve Ramirez                           https://www.regulations.gov/comment/USTR-2018-0026-3880   9/7/2018

  CR-140       USTR-2018-0026-3881 from Steve Ramirez                           https://www.regulations.gov/comment/USTR-2018-0026-3881   9/7/2018

  CR-141       USTR-2018-0026-3882 from Steve Ramirez                           https://www.regulations.gov/comment/USTR-2018-0026-3882   9/7/2018

  CR-142       USTR-2018-0026-3883 from Steve Ramirez                           https://www.regulations.gov/comment/USTR-2018-0026-3883   9/7/2018

  CR-143       USTR-2018-0026-3912 from Apple Inc.                              https://www.regulations.gov/comment/USTR-2018-0026-3912   9/7/2018

  CR-144       USTR-2018-0026-3934 from Steve Ramirez                           https://www.regulations.gov/comment/USTR-2018-0026-3934   9/7/2018

  CR-145       USTR-2018-0026-3937 from Steve Ramirez                           https://www.regulations.gov/comment/USTR-2018-0026-3937   9/7/2018

  CR-146       USTR-2018-0026-3942 from Michael Hostrawser                      https://www.regulations.gov/comment/USTR-2018-0026-3942   9/7/2018

  CR-147       USTR-2018-0026-3943 from Steve Ramirez                           https://www.regulations.gov/comment/USTR-2018-0026-3943   9/7/2018

  CR-148       USTR-2018-0026-3944 from Steve Ramirez                           https://www.regulations.gov/comment/USTR-2018-0026-3944   9/7/2018

               USTR-2018-0026-3952 from Robert Lapham, SIgnal
  CR-149                                                                        https://www.regulations.gov/comment/USTR-2018-0026-3952   9/7/2018
               Communications Corp.

  CR-150       USTR-2018-0026-3959 from Steve Ramirez                           https://www.regulations.gov/comment/USTR-2018-0026-3959   9/7/2018

               USTR-2018-0026-3969 from Bonnie Byers, King & Spalding (on
  CR-151                                                                        https://www.regulations.gov/comment/USTR-2018-0026-3969   9/7/2018
               behalf of Verso Corporation)
               USTR-2018-0026-3979 from RENEE STEWART, HOUGHTON
  CR-152                                                                        https://www.regulations.gov/comment/USTR-2018-0026-3979   9/7/2018
               INTERNATIONAL

                                                                            9
                               Case 1:21-cv-00052-3JP Document 298                  Filed 04/30/21     Page 13 of 37


Confidential
                                 Document Name/Description                                              Submitted at                        Date
 Record #
               USTR-2018-0026-3999 from Douglas Highsmith, George R. Tuttle
  CR-153                                                                          https://www.regulations.gov/comment/USTR-2018-0026-3999   9/7/2018
               Law Office
               USTR-2018-0026-4002 from Robert Leo, Meeks, Sheppard, Leo &
  CR-154                                                                          https://www.regulations.gov/comment/USTR-2018-0026-4002   9/7/2018
               Pillsbury
               USTR-2018-0026-4003 from Patrick G. Connaughton, Agilent
  CR-155                                                                          https://www.regulations.gov/comment/USTR-2018-0026-4003   9/7/2018
               Technologies, Inc.
               USTR-2018-0026-4005 from Larry Ordet, Sandler, Travis &
  CR-156                                                                          https://www.regulations.gov/comment/USTR-2018-0026-4005   9/7/2018
               Rosenberg, P.A.

  CR-157       USTR-2018-0026-4007 from Steve Ramirez                             https://www.regulations.gov/comment/USTR-2018-0026-4007   9/7/2018

               USTR-2018-0026-4008 from Kayla Owens, Meiko Electronics
  CR-158                                                                          https://www.regulations.gov/comment/USTR-2018-0026-4008   9/7/2018
               America
               USTR-2018-0026-4010 from Canon U.S.A., Inc., Greenberg Traurig,
  CR-159                                                                          https://www.regulations.gov/comment/USTR-2018-0026-4010   9/7/2018
               LLP

  CR-160       USTR-2018-0026-4012 from Steve Ramirez                             https://www.regulations.gov/comment/USTR-2018-0026-4012   9/7/2018

  CR-161       USTR-2018-0026-4014 from Steve Ramirez                             https://www.regulations.gov/comment/USTR-2018-0026-4014   9/7/2018

  CR-162       USTR-2018-0026-4015 from Steve Ramirez                             https://www.regulations.gov/comment/USTR-2018-0026-4015   9/7/2018

  CR-163       USTR-2018-0026-4016 from Steve Ramirez                             https://www.regulations.gov/comment/USTR-2018-0026-4016   9/7/2018

  CR-164       USTR-2018-0026-4017 from Steve Ramirez                             https://www.regulations.gov/comment/USTR-2018-0026-4017   9/7/2018

  CR-165       USTR-2018-0026-4018 from Robert Binam                              https://www.regulations.gov/comment/USTR-2018-0026-4018   9/7/2018
               USTR-2018-0026-4021 from Ron Sorini, Sorini, Samet & Associates,
  CR-166                                                                          https://www.regulations.gov/comment/USTR-2018-0026-4021   9/7/2018
               LLC
               USTR-2018-0026-4023 from Paul Henry, Rubbermaid Commercial
  CR-167                                                                          https://www.regulations.gov/comment/USTR-2018-0026-4023   9/7/2018
               Products, LLC
               USTR-2018-0026-4024 from Dave Caito, Sandler, Travis &
  CR-168                                                                          https://www.regulations.gov/comment/USTR-2018-0026-4024   9/7/2018
               Rosenberg, P.A.

  CR-169       USTR-2018-0026-4025 from Steve Ramirez                             https://www.regulations.gov/comment/USTR-2018-0026-4025   9/7/2018
               USTR-2018-0026-4026 from Jared Angle, ITW Global Tire Repair
  CR-170                                                                          https://www.regulations.gov/comment/USTR-2018-0026-4026   9/7/2018
               Inc.

                                                                           10
                              Case 1:21-cv-00052-3JP Document 298                  Filed 04/30/21     Page 14 of 37


Confidential
                                Document Name/Description                                              Submitted at                         Date
 Record #
               USTR-2018-0026-4027 from Jared Angle, ITW Residential and
  CR-171                                                                         https://www.regulations.gov/comment/USTR-2018-0026-4027    9/7/2018
               Renovation (Paslode)
               USTR-2018-0026-4028 from Jacob Sturgeon, Wanhua Chemical
  CR-172                                                                         https://www.regulations.gov/comment/USTR-2018-0026-4028    9/7/2018
               (America) Co., Ltd.

  CR-173       USTR-2018-0026-5130 from Steve Ramirez                            https://www.regulations.gov/comment/USTR-2018-0026-5130   9/10/2018

               USTR-2018-0026-5131 from Dan Lemmons, NACD - North
  CR-174                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5131   9/10/2018
               American Clutch & Driveline, Inc
               USTR-2018-0026-5132 from Dan Lemmons, NACD - North
  CR-175                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5132   9/10/2018
               American Clutch & Driveline, Inc
               USTR-2018-0026-5133 from Dan Lemmons, NACD - North
  CR-176                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5133   9/10/2018
               American Clutch & Driveline, Inc

  CR-177       USTR-2018-0026-5137 from John Mathew                              https://www.regulations.gov/comment/USTR-2018-0026-5137   9/10/2018

  CR-178       USTR-2018-0026-5139 from Joe Watson, Petland, Inc.                https://www.regulations.gov/comment/USTR-2018-0026-5139   9/10/2018

  CR-179       USTR-2018-0026-5252 from Thomas Mesevage, Vertellus               https://www.regulations.gov/comment/USTR-2018-0026-5252   9/10/2018

  CR-180       USTR-2018-0026-5255 from John Wirth                               https://www.regulations.gov/comment/USTR-2018-0026-5255   9/10/2018

  CR-181       USTR-2018-0026-5258 from Russ Torres, Graco Children's Products   https://www.regulations.gov/comment/USTR-2018-0026-5258   9/10/2018
               USTR-2018-0026-5261 from Paul Frampton, Grunfeld, Desiderio,
  CR-182                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5261   9/10/2018
               Lebowitz, Silverman & Klestadt LLP

  CR-183       USTR-2018-0026-5262 from Steve Ramirez                            https://www.regulations.gov/comment/USTR-2018-0026-5262   9/10/2018

  CR-184       USTR-2018-0026-5263 from Michael Gross                            https://www.regulations.gov/comment/USTR-2018-0026-5263   9/10/2018

  CR-185       USTR-2018-0026-5264 from Steve Ramirez                            https://www.regulations.gov/comment/USTR-2018-0026-5264   9/10/2018

  CR-186       USTR-2018-0026-5266 from Steve Ramirez                            https://www.regulations.gov/comment/USTR-2018-0026-5266   9/10/2018

               USTR-2018-0026-5269 from Ron Sorini, Sorini, Samet & Associates
  CR-187                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5269   9/10/2018
               LLC
  CR-188       USTR-2018-0026-5271 from Emilie Hoyt, LATHER, Inc.                https://www.regulations.gov/comment/USTR-2018-0026-5271   9/10/2018


                                                                           11
                               Case 1:21-cv-00052-3JP Document 298                  Filed 04/30/21     Page 15 of 37


Confidential
                                 Document Name/Description                                              Submitted at                         Date
 Record #
  CR-189       USTR-2018-0026-5272 from Paul Czachor, American Keg Company        https://www.regulations.gov/comment/USTR-2018-0026-5272   9/10/2018

               USTR-2018-0026-5273 from Maria Cino, Hewlett Packard Enterprise
  CR-190                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5273   9/10/2018
               Company

  CR-191       USTR-2018-0026-5275 from Greg Kaufman, Baker Donelson              https://www.regulations.gov/comment/USTR-2018-0026-5275   9/10/2018

               USTR-2018-0026-5277 from Greg Williamson, CamelBak Products,
  CR-192                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5277   9/10/2018
               LLC

  CR-193       USTR-2018-0026-5278 from Chris Ahern, Ciardi Ciardi & Astin        https://www.regulations.gov/comment/USTR-2018-0026-5278   9/10/2018

               USTR-2018-0026-5279 from Lawrence Friedman, Barnes,
  CR-194                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5279   9/10/2018
               Richardson & Colburn
               USTR-2018-0026-5391 from John M. Herrmann, Allegheny
  CR-195                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5391   9/11/2018
               Technologies Incorporated

  CR-196       USTR-2018-0026-5734 from Jared Angle, TAP Worldwide, LLC           https://www.regulations.gov/comment/USTR-2018-0026-5734   9/12/2018

  CR-197       USTR-2018-0026-5735 from David Ross, WilmerHale LLP                https://www.regulations.gov/comment/USTR-2018-0026-5735   9/12/2018

  CR-198       USTR-2018-0026-5762 from Clif Burns, Shaw Industries Group, Inc.   https://www.regulations.gov/comment/USTR-2018-0026-5762   9/12/2018

  CR-199       USTR-2018-0026-5763 from R. David Patton                           https://www.regulations.gov/comment/USTR-2018-0026-5763   9/12/2018
               USTR-2018-0026-5774 from Bob Charlton, Sandler, Travis &
  CR-200                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5774   9/12/2018
               Rosenberg, PA
               USTR-2018-0026-5775 from Jim Kaput, Zebra Technologies
  CR-201                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5775   9/12/2018
               Corporation
               USTR-2018-0026-5776 from Andrew Tombs, Sandler, Travis &
  CR-202                                                                          https://www.regulations.gov/comment/USTR-2018-0026-5776   9/12/2018
               Rosenberg, P.A.

  CR-203       USTR-2018-0026-5777 from Kevin Lawence, Tuttle Law Office          https://www.regulations.gov/comment/USTR-2018-0026-5777   9/12/2018

  CR-204       USTR-2018-0026-5778 from Neal Reynolds, King & Spalding LLP        https://www.regulations.gov/comment/USTR-2018-0026-5778   9/12/2018

  CR-205       USTR-2018-0026-5779 from Leigh Avsec                               https://www.regulations.gov/comment/USTR-2018-0026-5779   9/12/2018

  CR-206       USTR-2018-0026-5780 from Jennifer Sanford, Cisco Systems, Inc.     https://www.regulations.gov/comment/USTR-2018-0026-5780   9/12/2018


                                                                             12
                              Case 1:21-cv-00052-3JP Document 298                  Filed 04/30/21     Page 16 of 37


Confidential
                                Document Name/Description                                              Submitted at                         Date
 Record #
               USTR-2018-0026-5781 from John Constantine, Apex Tool Group,
  CR-207                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5781   9/12/2018
               LLC
               USTR-2018-0026-5782 from Mark J. Segrist, Sandler, Travis &
  CR-208                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5782   9/12/2018
               Rosenberg, P.A.

  CR-209       USTR-2018-0026-5783 from William Old, Dollar Tree, Inc.           https://www.regulations.gov/comment/USTR-2018-0026-5783   9/12/2018

               USTR-2018-0026-5784 from Jared Angle, Schindler Elevator
  CR-210                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5784   9/12/2018
               Corporation

  CR-211       USTR-2018-0026-5785 from Clive Goldberg                           https://www.regulations.gov/comment/USTR-2018-0026-5785   9/12/2018

  CR-212       USTR-2018-0026-5786 from Bradford Brush, Lasko Products, LLC      https://www.regulations.gov/comment/USTR-2018-0026-5786   9/12/2018

  CR-213       USTR-2018-0026-5787 from Luke Karamyalil, Sign-Zone, LLC          https://www.regulations.gov/comment/USTR-2018-0026-5787   9/12/2018

  CR-214       USTR-2018-0026-5788 from Clive Goldberg                           https://www.regulations.gov/comment/USTR-2018-0026-5788   9/12/2018

  CR-215       USTR-2018-0026-5789 from Jared Angle, Donaldson Company, Inc.     https://www.regulations.gov/comment/USTR-2018-0026-5789   9/12/2018

  CR-216       USTR-2018-0026-5790 from Christian Pfeifer                        https://www.regulations.gov/comment/USTR-2018-0026-5790   9/12/2018

               USTR-2018-0026-5791 from S. George Alfonso, Braumiller Law
  CR-217                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5791   9/12/2018
               Group, PLLC
  CR-218       USTR-2018-0026-5792 from David Hammer, Sunbeam Products, Inc      https://www.regulations.gov/comment/USTR-2018-0026-5792   9/12/2018

               USTR-2018-0026-5794 from S. George Alfonso, Braumiller Law
  CR-219                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5794   9/12/2018
               Group, PLLC
               USTR-2018-0026-5795 from S. George Alfonso, Braumiller Law
  CR-220                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5795   9/12/2018
               Group, PLLC

  CR-221       USTR-2018-0026-5796 from Brent Stone, Tutlte Law Office           https://www.regulations.gov/comment/USTR-2018-0026-5796   9/12/2018

  CR-222       USTR-2018-0026-5798 from Tim Krogh, NeoGraf Solutions, LLC        https://www.regulations.gov/comment/USTR-2018-0026-5798   9/12/2018

               USTR-2018-0026-5799 from S. George Alfonso, Braumiller Law
  CR-223                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5799   9/12/2018
               Group, PLLC
               USTR-2018-0026-5800 from S. George Alfonso, Braumiller Law
  CR-224                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5800   9/12/2018
               Group, PLLC

                                                                            13
                               Case 1:21-cv-00052-3JP Document 298                 Filed 04/30/21     Page 17 of 37


Confidential
                                 Document Name/Description                                             Submitted at                         Date
 Record #
  CR-225       USTR-2018-0026-5801 from Jan Tharp                                https://www.regulations.gov/comment/USTR-2018-0026-5801   9/12/2018

               USTR-2018-0026-5803 from Richard Lutz, King & Spalding (on
  CR-226                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5803   9/12/2018
               behalf of Elkay Manufacturing Company)

  CR-227       USTR-2018-0026-5806 from Jan Tharp                                https://www.regulations.gov/comment/USTR-2018-0026-5806   9/12/2018

               USTR-2018-0026-5808 from Samir Varma, American Greetings
  CR-228                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5808   9/12/2018
               Corporation

  CR-229       USTR-2018-0026-5816 from Laura Heyburn                            https://www.regulations.gov/comment/USTR-2018-0026-5816   9/12/2018

               USTR-2018-0026-5821 from Reed Feist, Ellison Educational
  CR-230                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5821   9/12/2018
               Equipment Inc.

  CR-231       USTR-2018-0026-5827 from Douglas Highsmith, Tuttle Law Office     https://www.regulations.gov/comment/USTR-2018-0026-5827   9/12/2018

               USTR-2018-0026-5832 from J. Michael Taylor, King & Spalding (on
  CR-232                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5832   9/12/2018
               behalf of II-VI)
               USTR-2018-0026-5833 from Leslie Alan Glick, Joyson Safety
  CR-233                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5833   9/12/2018
               Systems Acquisition, LLC
               USTR-2018-0026-5835 from Joseph Spraragen, Grunfeld, Desiderio,
  CR-234                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5835   9/12/2018
               Lebowitz, Silverman & Klestadt LLP

  CR-235       USTR-2018-0026-5837 from Ron Voigt, Diamond Innovations           https://www.regulations.gov/comment/USTR-2018-0026-5837   9/12/2018
               USTR-2018-0026-5839 from Toshiaki Fukuoka, Sandler, Travis &
  CR-236                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5839   9/12/2018
               rosenberg, PA
               USTR-2018-0026-5842 from Toshiaki Fukuoka, Sandler, Travis &
  CR-237                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5842   9/12/2018
               Rosenberg, PA
               USTR-2018-0026-5848 from Scott MacLeod, Sandler, Travis &
  CR-238                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5848   9/12/2018
               Rosenberg, P.A.

  CR-239       USTR-2018-0026-5851 from Mark Maroon, Maroon Group LLC            https://www.regulations.gov/comment/USTR-2018-0026-5851   9/12/2018

  CR-240       USTR-2018-0026-5855 from Jonas Israel                             https://www.regulations.gov/comment/USTR-2018-0026-5855   9/12/2018

               USTR-2018-0026-5889 from Scott MacLeod, Sandler, Travis &
  CR-241                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5889   9/12/2018
               Rosenberg, P.A.
  CR-242       USTR-2018-0026-5890 from Lisa Scheller, Silberline                https://www.regulations.gov/comment/USTR-2018-0026-5890   9/12/2018


                                                                            14
                              Case 1:21-cv-00052-3JP Document 298                 Filed 04/30/21     Page 18 of 37


Confidential
                                Document Name/Description                                             Submitted at                         Date
 Record #
               USTR-2018-0026-5891 from Michael Jacobson, Berlin Packaging
  CR-243                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5891   9/12/2018
               LLC
               USTR-2018-0026-5892 from Joshua Rodman, Everstar Merchandise
  CR-244                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5892   9/12/2018
               Co., Ltd.
               USTR-2018-0026-5893 from Suzanne Kane, Dicastal North America
  CR-245                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5893   9/12/2018
               Inc.

  CR-246       USTR-2018-0026-5894 from Donna Shira, Hamco, Inc.                https://www.regulations.gov/comment/USTR-2018-0026-5894   9/12/2018

  CR-247       USTR-2018-0026-5896 from Randy Jenkins                           https://www.regulations.gov/comment/USTR-2018-0026-5896   9/12/2018

  CR-248       USTR-2018-0026-5897 from David Kunz, Arkema                      https://www.regulations.gov/comment/USTR-2018-0026-5897   9/12/2018

  CR-249       USTR-2018-0026-5898 from Robert King                             https://www.regulations.gov/comment/USTR-2018-0026-5898   9/12/2018

  CR-250       USTR-2018-0026-5900 from Travis Lewis, Rug Doctor LLC            https://www.regulations.gov/comment/USTR-2018-0026-5900   9/12/2018

  CR-251       USTR-2018-0026-5901 from Ann Aquillo, ScottsMiracle-Gro          https://www.regulations.gov/comment/USTR-2018-0026-5901   9/12/2018

  CR-252       USTR-2018-0026-5902 from Peter Klestadt, GDLSK LLP               https://www.regulations.gov/comment/USTR-2018-0026-5902   9/12/2018

  CR-253       USTR-2018-0026-5903 from Yohai Baisburd, H.C. Starck             https://www.regulations.gov/comment/USTR-2018-0026-5903   9/12/2018

  CR-254       USTR-2018-0026-5904 from Steven McLean                           https://www.regulations.gov/comment/USTR-2018-0026-5904   9/12/2018

               USTR-2018-0026-5905 from Bill Leckenby, Thorley Industries LLC
  CR-255                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5905   9/12/2018
               d/b/a 4moms
               USTR-2018-0026-5907 from Mark Segrist, Sandler, Travis &
  CR-256                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5907   9/12/2018
               Rosenberg, P.A.

  CR-257       USTR-2018-0026-5908 from Bill Broyles                            https://www.regulations.gov/comment/USTR-2018-0026-5908   9/12/2018
               USTR-2018-0026-5909 from Dennis Sollberger, Rawlings Sporting
  CR-258                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5909   9/12/2018
               Goods Co., Inc.

  CR-259       USTR-2018-0026-5910 from Chad Severson                           https://www.regulations.gov/comment/USTR-2018-0026-5910   9/12/2018
               USTR-2018-0026-5911 from Michael Jacobson, Berlin Packaging
  CR-260                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5911   9/12/2018
               LLC

                                                                          15
                               Case 1:21-cv-00052-3JP Document 298                    Filed 04/30/21     Page 19 of 37


Confidential
                                 Document Name/Description                                                Submitted at                         Date
 Record #
  CR-261       USTR-2018-0026-5912 from David Evan                                  https://www.regulations.gov/comment/USTR-2018-0026-5912   9/12/2018

               USTR-2018-0026-5915 from John Constantine, Apex Tool Group,
  CR-262                                                                            https://www.regulations.gov/comment/USTR-2018-0026-5915   9/12/2018
               LLC
               USTR-2018-0026-5916 from Scott Beal, W.M. Barr & Company,
  CR-263                                                                            https://www.regulations.gov/comment/USTR-2018-0026-5916   9/12/2018
               Inc.
               USTR-2018-0026-5918 from Gregory S. Menegaz, U.S. Fiber
  CR-264                                                                            https://www.regulations.gov/comment/USTR-2018-0026-5918   9/12/2018
               Importers
               USTR-2018-0026-5919 from Gregory S. Menegaz, Worldwide
  CR-265                                                                            https://www.regulations.gov/comment/USTR-2018-0026-5919   9/12/2018
               Material Handling
  CR-266       USTR-2018-0026-5921 from Ryan Wilson, Watchfire Signs, LLC           https://www.regulations.gov/comment/USTR-2018-0026-5921   9/12/2018

  CR-267       USTR-2018-0026-5922 from Sydney Mintzer, Evenflo Feeding, Inc.       https://www.regulations.gov/comment/USTR-2018-0026-5922   9/12/2018

  CR-268       USTR-2018-0026-5923 from Michael Young                               https://www.regulations.gov/comment/USTR-2018-0026-5923   9/12/2018

  CR-269       USTR-2018-0026-5924 from Mark Ludwikowski, Clark Hill, PLC           https://www.regulations.gov/comment/USTR-2018-0026-5924   9/12/2018

  CR-270       USTR-2018-0026-5925 from Nicholas Mack, eero inc.                    https://www.regulations.gov/comment/USTR-2018-0026-5925   9/12/2018

               USTR-2018-0026-5926 from Harry Isacoff, Markwins Beauty
  CR-271                                                                            https://www.regulations.gov/comment/USTR-2018-0026-5926   9/12/2018
               Brands, Inc.
  CR-272       USTR-2018-0026-5927 from Jin Kim, CNA International Inc.             https://www.regulations.gov/comment/USTR-2018-0026-5927   9/12/2018

  CR-273       USTR-2018-0026-5928 from Jeff Skubic, Tricam Industries, Inc.        https://www.regulations.gov/comment/USTR-2018-0026-5928   9/12/2018

  CR-274       USTR-2018-0026-5929 from Jared Angle, Rad Power Bikes LLC            https://www.regulations.gov/comment/USTR-2018-0026-5929   9/12/2018

  CR-275       USTR-2018-0026-5930 from Peter Klestadt, GDLSK LLP                   https://www.regulations.gov/comment/USTR-2018-0026-5930   9/12/2018
               USTR-2018-0026-5931 from Brittney Powell, Art Guild Inc. of
  CR-276                                                                            https://www.regulations.gov/comment/USTR-2018-0026-5931   9/12/2018
               Philadelphia

  CR-277       USTR-2018-0026-5932 from Eric Schaffer, Kleinn Air Horns             https://www.regulations.gov/comment/USTR-2018-0026-5932   9/12/2018

  CR-278       USTR-2018-0026-5933 from Doug Townsend                               https://www.regulations.gov/comment/USTR-2018-0026-5933   9/12/2018


                                                                               16
                              Case 1:21-cv-00052-3JP Document 298                  Filed 04/30/21     Page 20 of 37


Confidential
                                Document Name/Description                                              Submitted at                         Date
 Record #
               USTR-2018-0026-5934 from Daniel Cannistra, Crowell & Moring
  CR-279                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5934   9/12/2018
               LLP

  CR-280       USTR-2018-0026-5935 from Thomas Schneberger                       https://www.regulations.gov/comment/USTR-2018-0026-5935   9/12/2018

  CR-281       USTR-2018-0026-5936 from Marshall Morales, Wiley Rein LLP         https://www.regulations.gov/comment/USTR-2018-0026-5936   9/12/2018

  CR-282       USTR-2018-0026-5937 from Eric McClafferty, Shure Incorporated     https://www.regulations.gov/comment/USTR-2018-0026-5937   9/12/2018

  CR-283       USTR-2018-0026-5938 from Jared Angle, Teton Outfitters LLC        https://www.regulations.gov/comment/USTR-2018-0026-5938   9/12/2018

  CR-284       USTR-2018-0026-5939 from John Paul Dupre                          https://www.regulations.gov/comment/USTR-2018-0026-5939   9/12/2018
               USTR-2018-0026-5940 from Ronald Gerson, Louis M. Gerson Co.,
  CR-285                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5940   9/12/2018
               Inc.
               USTR-2018-0026-5941 from Jared Angle, Omron Management
  CR-286                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5941   9/12/2018
               Center of America, Inc.

  CR-287       USTR-2018-0026-5942 from Brittney Powell, Hunter Chemical LLC     https://www.regulations.gov/comment/USTR-2018-0026-5942   9/12/2018

  CR-288       USTR-2018-0026-5943 from John Paul Dupre                          https://www.regulations.gov/comment/USTR-2018-0026-5943   9/12/2018

  CR-289       USTR-2018-0026-5944 from Anthony Ciepiel, Step2 Discovery, LLC    https://www.regulations.gov/comment/USTR-2018-0026-5944   9/12/2018

  CR-290       USTR-2018-0026-5946 from Willis Chou                              https://www.regulations.gov/comment/USTR-2018-0026-5946   9/12/2018

  CR-291       USTR-2018-0026-5947 from Mika McLafferty, Telebrands              https://www.regulations.gov/comment/USTR-2018-0026-5947   9/12/2018

  CR-292       USTR-2018-0026-5948 from Philip Ammendolia                        https://www.regulations.gov/comment/USTR-2018-0026-5948   9/12/2018

               USTR-2018-0026-5949 from Sean Mulvaney, Sandler, Travis &
  CR-293                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5949   9/12/2018
               Rosenberg, PA
               USTR-2018-0026-5951 from Hyongsoon Kim, Kingston Technology
  CR-294                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5951   9/12/2018
               Corporation

  CR-295       USTR-2018-0026-5952 from Barbara Dirsa, Breville USA, Inc.        https://www.regulations.gov/comment/USTR-2018-0026-5952   9/12/2018

  CR-296       USTR-2018-0026-5953 from Randy Hyne, Fossil Group                 https://www.regulations.gov/comment/USTR-2018-0026-5953   9/12/2018


                                                                            17
                               Case 1:21-cv-00052-3JP Document 298                Filed 04/30/21     Page 21 of 37


Confidential
                                 Document Name/Description                                            Submitted at                         Date
 Record #
  CR-297       USTR-2018-0026-5954 from Anette Wolf                             https://www.regulations.gov/comment/USTR-2018-0026-5954   9/12/2018

               USTR-2018-0026-5955 from Mark Segrist, Sandler, Travis &
  CR-298                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5955   9/12/2018
               Rosenberg, P.A.

  CR-299       USTR-2018-0026-5956 from Jeff Skubic, Tricam Industries          https://www.regulations.gov/comment/USTR-2018-0026-5956   9/12/2018

  CR-300       USTR-2018-0026-5957 from Shawn Whitman                           https://www.regulations.gov/comment/USTR-2018-0026-5957   9/12/2018

               USTR-2018-0026-5958 from Marshall Morales, Makhteshim Agan of
  CR-301                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5958   9/12/2018
               North America, Inc. dba ADAMA
  CR-302       USTR-2018-0026-5959 from John Chen, Mascon, Inc.                 https://www.regulations.gov/comment/USTR-2018-0026-5959   9/12/2018

  CR-303       USTR-2018-0026-5960 from Anette Wolf                             https://www.regulations.gov/comment/USTR-2018-0026-5960   9/12/2018

  CR-304       USTR-2018-0026-5961 from Brittney Powell, Dragon Trading, Inc.   https://www.regulations.gov/comment/USTR-2018-0026-5961   9/12/2018

               USTR-2018-0026-5962 from Mark Tallo, Sandler, Travis &
  CR-305                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5962   9/12/2018
               Rosenberg, P.A.
               USTR-2018-0026-5963 from James Kimminau, Dorel Home
  CR-306                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5963   9/12/2018
               Furnishings

  CR-307       USTR-2018-0026-5964 from Bill Sells                              https://www.regulations.gov/comment/USTR-2018-0026-5964   9/12/2018
               USTR-2018-0026-5965 from Luke Karamyalil, TVF Inc. d.b.a. Top
  CR-308                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5965   9/12/2018
               Value Fabrics

  CR-309       USTR-2018-0026-5966 from Brittney Powell, Hunter Chemical, LLC   https://www.regulations.gov/comment/USTR-2018-0026-5966   9/12/2018
               USTR-2018-0026-5967 from Bonnie Byers, King & Spalding (on
  CR-310                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5967   9/12/2018
               behalf of Micron Technology, Inc.)

  CR-311       USTR-2018-0026-5968 from Warren Payne                            https://www.regulations.gov/comment/USTR-2018-0026-5968   9/12/2018

  CR-312       USTR-2018-0026-5969 from Anette Wolf                             https://www.regulations.gov/comment/USTR-2018-0026-5969   9/12/2018

               USTR-2018-0026-5970 from Barry Rosenberg, Sandler, Travis &
  CR-313                                                                        https://www.regulations.gov/comment/USTR-2018-0026-5970   9/12/2018
               Rosenberg, P.A.
  CR-314       USTR-2018-0026-5971 from Les Miller, Alston & Bird LLP           https://www.regulations.gov/comment/USTR-2018-0026-5971   9/12/2018


                                                                          18
                               Case 1:21-cv-00052-3JP Document 298                   Filed 04/30/21     Page 22 of 37


Confidential
                                 Document Name/Description                                               Submitted at                         Date
 Record #
  CR-315       USTR-2018-0026-5972 from Arthur Bodek, GDLSK LLP                    https://www.regulations.gov/comment/USTR-2018-0026-5972   9/12/2018

  CR-316       USTR-2018-0026-5973 from Marc Hebert, Jones Walker LLP              https://www.regulations.gov/comment/USTR-2018-0026-5973   9/12/2018

  CR-317       USTR-2018-0026-5974 from Brittney Powell, Alpha Source              https://www.regulations.gov/comment/USTR-2018-0026-5974   9/12/2018

               USTR-2018-0026-5975 from Brittney Powell, Global Trade Works,
  CR-318                                                                           https://www.regulations.gov/comment/USTR-2018-0026-5975   9/12/2018
               LLC

  CR-319       USTR-2018-0026-5976 from Brian Jones                                https://www.regulations.gov/comment/USTR-2018-0026-5976   9/12/2018

               USTR-2018-0026-5977 from Brittney Powell, United Source
  CR-320                                                                           https://www.regulations.gov/comment/USTR-2018-0026-5977   9/12/2018
               Packaging, LLC

  CR-321       USTR-2018-0026-5978 from Del Renigar                                https://www.regulations.gov/comment/USTR-2018-0026-5978   9/12/2018

  CR-322       USTR-2018-0026-5979 from Earl Jones                                 https://www.regulations.gov/comment/USTR-2018-0026-5979   9/12/2018

  CR-323       USTR-2018-0026-5980 from Scott Almquist                             https://www.regulations.gov/comment/USTR-2018-0026-5980   9/12/2018

               USTR-2018-0026-5981 from Robert DeFrancesco, Cheetah Chassis
  CR-324                                                                           https://www.regulations.gov/comment/USTR-2018-0026-5981   9/12/2018
               Corporation
               USTR-2018-0026-5982 from S. George Alfonso, Braumiller Law
  CR-325                                                                           https://www.regulations.gov/comment/USTR-2018-0026-5982   9/12/2018
               Group, PLLC
               USTR-2018-0026-5983 from Sean Mulvaney, Sandler, Travis &
  CR-326                                                                           https://www.regulations.gov/comment/USTR-2018-0026-5983   9/12/2018
               Rosenberg, PA
               USTR-2018-0026-5984 from Brittney Powell, United Source
  CR-327                                                                           https://www.regulations.gov/comment/USTR-2018-0026-5984   9/12/2018
               Packaging, LLC
  CR-328       USTR-2018-0026-5985 from Christopher Gray, Silicon Labs Inc.        https://www.regulations.gov/comment/USTR-2018-0026-5985   9/12/2018

  CR-329       USTR-2018-0026-5986 from Chris Liang                                https://www.regulations.gov/comment/USTR-2018-0026-5986   9/12/2018

  CR-330       USTR-2018-0026-5987 from John Shane, Fitibit, Inc.                  https://www.regulations.gov/comment/USTR-2018-0026-5987   9/12/2018

               USTR-2018-0026-5988 from James Perley, The Yankee Candle
  CR-331                                                                           https://www.regulations.gov/comment/USTR-2018-0026-5988   9/12/2018
               Company, Inc.
  CR-332       USTR-2018-0026-5990 from Anita Zawacki                              https://www.regulations.gov/comment/USTR-2018-0026-5990   9/12/2018


                                                                              19
                              Case 1:21-cv-00052-3JP Document 298                  Filed 04/30/21     Page 23 of 37


Confidential
                                Document Name/Description                                              Submitted at                         Date
 Record #
  CR-333       USTR-2018-0026-5991 from Brandon Sparrow, Camp Chef               https://www.regulations.gov/comment/USTR-2018-0026-5991   9/12/2018

  CR-334       USTR-2018-0026-5993 from Trisha Saltys, Array                     https://www.regulations.gov/comment/USTR-2018-0026-5993   9/12/2018

               USTR-2018-0026-5995 from Matt Davis, Sandler, Travis &
  CR-335                                                                         https://www.regulations.gov/comment/USTR-2018-0026-5995   9/12/2018
               Rosenberg, P.A.

  CR-336       USTR-2018-0026-5997 from Lars Villadsen                           https://www.regulations.gov/comment/USTR-2018-0026-5997   9/12/2018

  CR-337       USTR-2018-0026-6002 from Clint Todd                               https://www.regulations.gov/comment/USTR-2018-0026-6002   9/12/2018

               USTR-2018-0026-6007 from Michael Snarr, Creative Home Ideas --
  CR-338                                                                         https://www.regulations.gov/comment/USTR-2018-0026-6007   9/12/2018
               YMF Company

  CR-339       USTR-2018-0026-6011 from Robert Sammons, Fleetpride, Inc.         https://www.regulations.gov/comment/USTR-2018-0026-6011   9/12/2018

               USTR-2018-0026-6013 from Marshall Morales, Sipcam Agro USA,
  CR-340                                                                         https://www.regulations.gov/comment/USTR-2018-0026-6013   9/12/2018
               Inc.
               USTR-2018-0026-6015 from Deborah Stern, Sandler, Travis &
  CR-341                                                                         https://www.regulations.gov/comment/USTR-2018-0026-6015   9/12/2018
               Rosenberg, P.A.

  CR-342       USTR-2018-0026-6016 from Leslie Alan Glick, TSM Corporation       https://www.regulations.gov/comment/USTR-2018-0026-6016   9/12/2018

  CR-343       USTR-2018-0026-6018 from Kyle Jacobs, Advantus, Corp.             https://www.regulations.gov/comment/USTR-2018-0026-6018   9/12/2018
               USTR-2018-0026-6020 from Ting-Ting Kao, on behalf of Midea
  CR-344                                                                         https://www.regulations.gov/comment/USTR-2018-0026-6020   9/12/2018
               Group

  CR-345       USTR-2018-0026-6022 from Carnen Ismail                            https://www.regulations.gov/comment/USTR-2018-0026-6022   9/12/2018
               USTR-2018-0026-6024 from Vishak Sankaran, Bushnell, Primos &
  CR-346                                                                         https://www.regulations.gov/comment/USTR-2018-0026-6024   9/12/2018
               Blackhawk!

  CR-347       USTR-2018-0026-6025 from Rory Murphy                              https://www.regulations.gov/comment/USTR-2018-0026-6025   9/12/2018

  CR-348       USTR-2018-0026-6028 from Carmen Ismail                            https://www.regulations.gov/comment/USTR-2018-0026-6028   9/12/2018

  CR-349       USTR-2018-0026-6029 from Kelly Johnston                           https://www.regulations.gov/comment/USTR-2018-0026-6029   9/12/2018

  CR-350       USTR-2018-0026-6031 from Robin McCann, Archroma U.S. Inc.,        https://www.regulations.gov/comment/USTR-2018-0026-6031   9/12/2018


                                                                            20
                               Case 1:21-cv-00052-3JP Document 298                     Filed 04/30/21      Page 24 of 37


Confidential
                                 Document Name/Description                                                 Submitted at                          Date
 Record #
  CR-351       USTR-2018-0026-6033 from Jared Angle, Polaris Industries Inc.         https://www.regulations.gov/comment/USTR-2018-0026-6033    9/12/2018

               USTR-2018-0026-6035 from Patrick Farchione, Regal Industrial
  CR-352                                                                             https://www.regulations.gov/comment/USTR-2018-0026-6035    9/12/2018
               Sales, Inc.

  CR-353       USTR-2018-0026-6036 from Julie Heitz                                  https://www.regulations.gov/comment/USTR-2018-0026-6036    9/12/2018

               USTR-2018-0026-6041 from Gregory S. Menegaz, The Carlstar
  CR-354                                                                             https://www.regulations.gov/comment/USTR-2018-0026-6041    9/12/2018
               Group

  CR-355       USTR-2018-0026-6044 from Kathy Mitchell, PetSmart                     https://www.regulations.gov/comment/USTR-2018-0026-6044    9/12/2018

  CR-356       USTR-2018-0026-6046 from Jeff Skubic, Tricam Industries, Inc.         https://www.regulations.gov/comment/USTR-2018-0026-6046    9/12/2018

  CR-357       USTR-2018-0026-6047 from Jared Angle, Moen Incorporated               https://www.regulations.gov/comment/USTR-2018-0026-6047    9/13/2018

  CR-358       USTR-2018-0026-6143 from Scott Murray, MGroup Corp                    https://www.regulations.gov/comment/USTR-2018-0026-6143    4/28/2021

  CR-359       USTR-2018-0026-6146 from Josh Werthaiser, Downlite                    https://www.regulations.gov/comment/USTR-2018-0026-6146    4/28/2021

                                           List 4 Business Confidential Versions of Submissions on Tariff Action
                                                     Production restricted pursuant to 19 U.S.C. 2418(c).

  CR-360       USTR-2019-0004-0031 from Michael Green                                https://www.regulations.gov/comment/ USTR-2019-0004-0031   5/22/2019

  CR-361       USTR-2019-0004-0118 from Michael Whiteley, Hatco Corporation          https://www.regulations.gov/comment/ USTR-2019-0004-0118   5/30/2019

  CR-362       USTR-2019-0004-0207 from BH Shoe Company, Inc.                        https://www.regulations.gov/comment/ USTR-2019-0004-0207    6/4/2019

  CR-363       USTR-2019-0004-0273 from Patrick Fields, California Bees, Inc.        https://www.regulations.gov/comment/ USTR-2019-0004-0273    6/6/2019

               USTR-2019-0004-0423 from Robert Leo, Meeks, Sheppard, Leo &
  CR-364                                                                             https://www.regulations.gov/comment/ USTR-2019-0004-0423   6/10/2019
               Pillsbury

  CR-365       USTR-2019-0004-0424 from Zoetis                                       https://www.regulations.gov/comment/ USTR-2019-0004-0424   6/10/2019

               USTR-2019-0004-0425 from Jason Chen, City and Country Fine Tea
  CR-366                                                                             https://www.regulations.gov/comment/ USTR-2019-0004-0425   6/10/2019
               Corp.
  CR-367       USTR-2019-0004-0427 from Michael Green                                https://www.regulations.gov/comment/ USTR-2019-0004-0427   6/10/2019


                                                                                21
                               Case 1:21-cv-00052-3JP Document 298                   Filed 04/30/21      Page 25 of 37


Confidential
                                 Document Name/Description                                               Submitted at                          Date
 Record #
  CR-368       USTR-2019-0004-0633 from Jared Angle, Streamlight, Inc.             https://www.regulations.gov/comment/ USTR-2019-0004-0633   6/11/2019

  CR-369       USTR-2019-0004-0649 from Pete Furrer, Rusoh, Inc.                   https://www.regulations.gov/comment/ USTR-2019-0004-0649   6/11/2019

  CR-370       USTR-2019-0004-1629 from Jennifer Diaz, Diaz Trade Law              https://www.regulations.gov/comment/ USTR-2019-0004-1629   6/17/2019

  CR-371       USTR-2019-0004-1694 from Jonathan Viner, KIK Custom Products        https://www.regulations.gov/comment/ USTR-2019-0004-1694   6/17/2019

  CR-372       USTR-2019-0004-1701 from Andy Binder, HP Inc.                       https://www.regulations.gov/comment/ USTR-2019-0004-1701   6/17/2019

  CR-373       USTR-2019-0004-1717 from Harry Kazazian, Exxel Outdoors             https://www.regulations.gov/comment/ USTR-2019-0004-1717   6/17/2019
               USTR-2019-0004-1758 from David Franco, Sander, Travis &
  CR-374                                                                           https://www.regulations.gov/comment/ USTR-2019-0004-1758   6/18/2019
               Rosenberg, P.A.

  CR-375       USTR-2019-0004-1823 from Edward Cochrane                            https://www.regulations.gov/comment/ USTR-2019-0004-1823   6/18/2019

               USTR-2019-0004-1826 from Jeff Peck, Sandler, Travis & Rosenberg,
  CR-376                                                                           https://www.regulations.gov/comment/ USTR-2019-0004-1826   6/18/2019
               P.A.

  CR-377       USTR-2019-0004-1830 from Leland Nichols                             https://www.regulations.gov/comment/ USTR-2019-0004-1830   6/18/2019

               USTR-2019-0004-1842 from Beth Ring, Esq, Sandler, Travis &
  CR-378                                                                           https://www.regulations.gov/comment/ USTR-2019-0004-1842   6/18/2019
               Rosenberg, P.A.
               USTR-2019-0004-1848 from Nicole Bivens Collinson, Bomag
  CR-379                                                                           https://www.regulations.gov/comment/ USTR-2019-0004-1848   6/18/2019
               Group, LLC
               USTR-2019-0004-1897 from Daniel Neumann, Holiday Ornament
  CR-380                                                                           https://www.regulations.gov/comment/ USTR-2019-0004-1897   6/18/2019
               Holiday Occassion Coalition (Ho-Ho Coalition)
  CR-381       USTR-2019-0004-1959 from Sports and Fitness Industry Association    https://www.regulations.gov/comment/ USTR-2019-0004-1959   6/18/2019

  CR-382       USTR-2019-0004-1983 from Mark Porter, Biddeford Blankets, LLC       https://www.regulations.gov/comment/ USTR-2019-0004-1983   6/18/2019
               USTR-2019-0004-1984 from Jeffrey Petersen, Colleen Karis Designs,
  CR-383                                                                           https://www.regulations.gov/comment/ USTR-2019-0004-1984   6/18/2019
               LLC

  CR-384       USTR-2019-0004-1988 from Grant Loberg, Darex, LLC                   https://www.regulations.gov/comment/ USTR-2019-0004-1988   6/18/2019

  CR-385       USTR-2019-0004-1989 from Timothy Matthews                           https://www.regulations.gov/comment/ USTR-2019-0004-1989   6/18/2019


                                                                           22
                               Case 1:21-cv-00052-3JP Document 298                  Filed 04/30/21      Page 26 of 37


Confidential
                                 Document Name/Description                                              Submitted at                          Date
 Record #
  CR-386       USTR-2019-0004-1993 from Jim Hall                                  https://www.regulations.gov/comment/ USTR-2019-0004-1993   6/18/2019

  CR-387       USTR-2019-0004-1995 from Laura Barrett                             https://www.regulations.gov/comment/ USTR-2019-0004-1995   6/18/2019

  CR-388       USTR-2019-0004-1997 from Donna Shira, Crown Crafts, Inc.           https://www.regulations.gov/comment/ USTR-2019-0004-1997   6/18/2019

  CR-389       USTR-2019-0004-2003 from Lydia Ke, Sorini, Samet and Associates    https://www.regulations.gov/comment/ USTR-2019-0004-2003   6/18/2019

               USTR-2019-0004-2005 from Nico Megwinoff, Air Master Awnings
  CR-390                                                                          https://www.regulations.gov/comment/ USTR-2019-0004-2005   6/18/2019
               LLC
  CR-391       USTR-2019-0004-2007 from Steve Houren, Newell Brands               https://www.regulations.gov/comment/ USTR-2019-0004-2007   6/18/2019
               USTR-2019-0004-2008 from Harlan Kent, Sorini, Samet and
  CR-392                                                                          https://www.regulations.gov/comment/ USTR-2019-0004-2008   6/18/2019
               Associates

  CR-393       USTR-2019-0004-2011 from Tom Moyer                                 https://www.regulations.gov/comment/ USTR-2019-0004-2011   6/18/2019

  CR-394       USTR-2019-0004-2012 from Michael Wilson                            https://www.regulations.gov/comment/ USTR-2019-0004-2012   6/18/2019

  CR-395       USTR-2019-0004-2016 from Sports and Fitness Industry Association   https://www.regulations.gov/comment/ USTR-2019-0004-2016   6/18/2019

  CR-396       USTR-2019-0004-2018 from Devin S. Sikes                            https://www.regulations.gov/comment/ USTR-2019-0004-2018   6/18/2019

  CR-397       USTR-2019-0004-2027 from John Ballun                               https://www.regulations.gov/comment/ USTR-2019-0004-2027   6/18/2019

               USTR-2019-0004-2032 from Asil Gokcebay, Security People Inc.
  CR-398                                                                          https://www.regulations.gov/comment/ USTR-2019-0004-2032   6/18/2019
               dba Digilock
  CR-399       USTR-2019-0004-2034 from Rose Mary Traynor, HEAD USA Inc.          https://www.regulations.gov/comment/ USTR-2019-0004-2034   6/18/2019

  CR-400       USTR-2019-0004-2042 from David Alpern, Ralsey Group Limited        https://www.regulations.gov/comment/ USTR-2019-0004-2042   6/18/2019
               USTR-2019-0004-2044 from Jared Angle, The Wooster Brush
  CR-401                                                                          https://www.regulations.gov/comment/ USTR-2019-0004-2044   6/18/2019
               Company

  CR-402       USTR-2019-0004-2048 from Elise Shibles, Everlane, Inc.             https://www.regulations.gov/comment/ USTR-2019-0004-2048   6/18/2019

  CR-403       USTR-2019-0004-2051 from Elise Shibles, Bambu                      https://www.regulations.gov/comment/ USTR-2019-0004-2051   6/18/2019


                                                                           23
                              Case 1:21-cv-00052-3JP Document 298                  Filed 04/30/21      Page 27 of 37


Confidential
                                Document Name/Description                                              Submitted at                          Date
 Record #
               USTR-2019-0004-2053 from Brian Fought, Newell Brands Writing
  CR-404                                                                         https://www.regulations.gov/comment/ USTR-2019-0004-2053   6/18/2019
               Division
               USTR-2019-0004-2055 from Mark Helder, Newell Outdoor &
  CR-405                                                                         https://www.regulations.gov/comment/ USTR-2019-0004-2055   6/18/2019
               Recreation Division

  CR-406       USTR-2019-0004-2056 from Shawn Curran, Gap Inc.                   https://www.regulations.gov/comment/ USTR-2019-0004-2056   6/18/2019

  CR-407       USTR-2019-0004-2075 from Warren Chaiken, Almo Corporation         https://www.regulations.gov/comment/ USTR-2019-0004-2075   6/18/2019

  CR-408       USTR-2019-0004-2076 from Mark Brunner, Shure Incorporated         https://www.regulations.gov/comment/ USTR-2019-0004-2076   6/18/2019

  CR-409       USTR-2019-0004-2077 from Stuart Feldstein, Albaugh, LLC           https://www.regulations.gov/comment/ USTR-2019-0004-2077   6/18/2019
               USTR-2019-0004-2078 from John Herrmann, Allegheny
  CR-410                                                                         https://www.regulations.gov/comment/ USTR-2019-0004-2078   6/18/2019
               Technologies Incorporated

  CR-411       USTR-2019-0004-2079 from David Kunz, Arkema Inc.                  https://www.regulations.gov/comment/ USTR-2019-0004-2079   6/18/2019

  CR-412       USTR-2019-0004-2080 from David Kunz, Arkema Inc                   https://www.regulations.gov/comment/ USTR-2019-0004-2080   6/18/2019

  CR-413       USTR-2019-0004-2085 from Henry Yao, Rianlon Americas, Inc.        https://www.regulations.gov/comment/ USTR-2019-0004-2085   6/18/2019

               USTR-2019-0004-2087 from Brian Wiborg, Sandler, Travis &
  CR-414                                                                         https://www.regulations.gov/comment/ USTR-2019-0004-2087   6/18/2019
               Rosenberg, P.A.
  CR-415       USTR-2019-0004-2091 from John Thielke                             https://www.regulations.gov/comment/ USTR-2019-0004-2091   6/18/2019

  CR-416       USTR-2019-0004-2094 from Mark Maroon, Maroon Group LLC            https://www.regulations.gov/comment/ USTR-2019-0004-2094   6/18/2019
               USTR-2019-0004-2116 from Neil Shapiro, Sandler, Travis &
  CR-417                                                                         https://www.regulations.gov/comment/ USTR-2019-0004-2116   6/18/2019
               Rosenberg, P.A.

  CR-418       USTR-2019-0004-2146 from Garcia Group Inc.                        https://www.regulations.gov/comment/ USTR-2019-0004-2146   6/18/2019
               USTR-2019-0004-2156 from Robert Leo, Meeks, Sheppard, Leo &
  CR-419                                                                         https://www.regulations.gov/comment/ USTR-2019-0004-2156   6/18/2019
               Pillsbury

  CR-420       USTR-2019-0004-2158 from Simon Tomlinson, Skip Hop                https://www.regulations.gov/comment/ USTR-2019-0004-2158   6/18/2019

  CR-421       USTR-2019-0004-2161 from Scott Palmer, Kankakee Spikeball Inc.    https://www.regulations.gov/comment/ USTR-2019-0004-2161   6/18/2019


                                                                            24
                               Case 1:21-cv-00052-3JP Document 298                  Filed 04/30/21      Page 28 of 37


Confidential
                                 Document Name/Description                                              Submitted at                          Date
 Record #
  CR-422       USTR-2019-0004-2188 from Jared Angle, Life Fitness, LLC            https://www.regulations.gov/comment/ USTR-2019-0004-2188   6/18/2019

  CR-423       USTR-2019-0004-2208 from Sports and Fitness Industry Association   https://www.regulations.gov/comment/ USTR-2019-0004-2208   6/18/2019

  CR-424       USTR-2019-0004-2209 from Sports and Fitness Industry Association   https://www.regulations.gov/comment/ USTR-2019-0004-2209   6/18/2019

               USTR-2019-0004-2210 from Steve Cistulli, Sandler, Travis &
  CR-425                                                                          https://www.regulations.gov/comment/ USTR-2019-0004-2210   6/18/2019
               Rosenberg, P.A.

  CR-426       USTR-2019-0004-2211 from Sports and Fitness Industry Association   https://www.regulations.gov/comment/ USTR-2019-0004-2211   6/18/2019

  CR-427       USTR-2019-0004-2214 from Sports and Fitness Industry Association   https://www.regulations.gov/comment/ USTR-2019-0004-2214   6/18/2019

  CR-428       USTR-2019-0004-2215 from Sports and Fitness Industry Association   https://www.regulations.gov/comment/ USTR-2019-0004-2215   6/18/2019

               USTR-2019-0004-2216 from Bruce Migliaccio, Sandler, Travis &
  CR-429                                                                          https://www.regulations.gov/comment/ USTR-2019-0004-2216   6/18/2019
               Rosenberg, P.A.

  CR-430       USTR-2019-0004-2217 from Sports and Fitness Industry Association   https://www.regulations.gov/comment/ USTR-2019-0004-2217   6/18/2019

  CR-431       USTR-2019-0004-2218 from Sports and Fitness Industry Association   https://www.regulations.gov/comment/ USTR-2019-0004-2218   6/18/2019

  CR-432       USTR-2019-0004-2219 from Sports and Fitness Industry Association   https://www.regulations.gov/comment/ USTR-2019-0004-2219   6/18/2019

  CR-433       USTR-2019-0004-2220 from Sports and Fitness Industry Association   https://www.regulations.gov/comment/ USTR-2019-0004-2220   6/18/2019

  CR-434       USTR-2019-0004-2282 from Jennifer Diaz, Diaz Trade Law             https://www.regulations.gov/comment/ USTR-2019-0004-2282   6/19/2019
               USTR-2019-0004-2324 from Mika McLafferty, Telebrands
  CR-435                                                                          https://www.regulations.gov/comment/ USTR-2019-0004-2324   6/19/2019
               Corporation

  CR-436       USTR-2019-0004-2362 from Kathrin Belliveau, Hasbro, Inc.           https://www.regulations.gov/comment/ USTR-2019-0004-2362   6/19/2019

  CR-437       USTR-2019-0004-2365 from Melissa Silverstein, Helen of Troy        https://www.regulations.gov/comment/ USTR-2019-0004-2365   6/19/2019

  CR-438       USTR-2019-0004-2377 from Jared Angle, Streamlight, Inc.            https://www.regulations.gov/comment/ USTR-2019-0004-2377   6/19/2019

  CR-439       USTR-2019-0004-2403 from Christopher Alt                           https://www.regulations.gov/comment/ USTR-2019-0004-2403   6/19/2019


                                                                             25
                               Case 1:21-cv-00052-3JP Document 298                 Filed 04/30/21      Page 29 of 37


Confidential
                                 Document Name/Description                                             Submitted at                          Date
 Record #
  CR-440       USTR-2019-0004-2406 from Chris Jacobs                             https://www.regulations.gov/comment/ USTR-2019-0004-2406   6/19/2019

               USTR-2019-0004-2417 from Mark Tallo, Sander, Travis &
  CR-441                                                                         https://www.regulations.gov/comment/ USTR-2019-0004-2417   6/19/2019
               Rosnberg, P.A.
               USTR-2019-0004-2420 from Paul Henry, Newell Brands Consumer
  CR-442                                                                         https://www.regulations.gov/comment/ USTR-2019-0004-2420   6/19/2019
               & Commercial Division

  CR-443       USTR-2019-0004-2423 from Albert Kasper, Savage Arms               https://www.regulations.gov/comment/ USTR-2019-0004-2423   6/19/2019

               USTR-2019-0004-2429 from Michael Ratchford, W.L. Gore &
  CR-444                                                                         https://www.regulations.gov/comment/ USTR-2019-0004-2429   6/19/2019
               Associates, Inc.
               USTR-2019-0004-2437 from Rodrigo Gutierrez, Makhteshim Agan
  CR-445                                                                         https://www.regulations.gov/comment/ USTR-2019-0004-2437   6/19/2019
               of North America, Inc. dba ADAMA

  CR-446       USTR-2019-0004-2439 from Jared Angle, Moen Incorporated           https://www.regulations.gov/comment/ USTR-2019-0004-2439   6/19/2019

               USTR-2019-0004-2441 from Richard Weiner, ENGIE Storage
  CR-447                                                                         https://www.regulations.gov/comment/ USTR-2019-0004-2441   6/19/2019
               Services NA LLC
               USTR-2019-0004-2455 from Phil Poel, Sander, Travis & Rosenberg,
  CR-448                                                                         https://www.regulations.gov/comment/ USTR-2019-0004-2455   6/19/2019
               P.A.

  CR-449       USTR-2019-0004-2464 from Robert Leo, Mr. Christmas, Inc.          https://www.regulations.gov/comment/ USTR-2019-0004-2464   6/19/2019

               USTR-2019-0004-2471 from Maria Cino, Hewlett Packard Enterprise
  CR-450                                                                         https://www.regulations.gov/comment/ USTR-2019-0004-2471   6/19/2019
               Company
               USTR-2019-0004-2473 from Douglas Heffner, Valmont Industries,
  CR-451                                                                         https://www.regulations.gov/comment/ USTR-2019-0004-2473   6/19/2019
               Inc.

  CR-452       USTR-2019-0004-2474 from Brian Jones, Ingersoll Rand              https://www.regulations.gov/comment/ USTR-2019-0004-2474   6/19/2019

  CR-453       USTR-2019-0004-2480 from Michael Levin, Levtex LLC                https://www.regulations.gov/comment/ USTR-2019-0004-2480   6/19/2019

  CR-454       USTR-2019-0004-2481 from Michael Levin, Levtex LLC                https://www.regulations.gov/comment/ USTR-2019-0004-2481   6/19/2019

  CR-455       USTR-2019-0004-2484 from Jared Angle, Nutraceutical Corp.         https://www.regulations.gov/comment/ USTR-2019-0004-2484   6/19/2019

  CR-456       USTR-2019-0004-2486 from Michael Levin, Levtex LLC                https://www.regulations.gov/comment/ USTR-2019-0004-2486   6/19/2019
               USTR-2019-0004-2491 from Bill Sells, Sports & Fitness Industry
  CR-457                                                                         https://www.regulations.gov/comment/ USTR-2019-0004-2491   6/19/2019
               Association

                                                                            26
                               Case 1:21-cv-00052-3JP Document 298                    Filed 04/30/21      Page 30 of 37


Confidential
                                 Document Name/Description                                                Submitted at                          Date
 Record #
  CR-458       USTR-2019-0004-2492 from NICOLAS CUEVAS GOMEZ                        https://www.regulations.gov/comment/ USTR-2019-0004-2492   6/19/2019

               USTR-2019-0004-2503 from Bill Sells, Sports & Fitness Industry
  CR-459                                                                            https://www.regulations.gov/comment/ USTR-2019-0004-2503   6/19/2019
               Association

  CR-460       USTR-2019-0004-2513 from Paul Shekoski, Michael Best Strategies      https://www.regulations.gov/comment/ USTR-2019-0004-2513   6/19/2019

               USTR-2019-0004-2515 from Bill Sells, Sports & Fitness Industry
  CR-461                                                                            https://www.regulations.gov/comment/ USTR-2019-0004-2515   6/19/2019
               Association

  CR-462       USTR-2019-0004-2520 from Jon Dickinson, HP Inc.                      https://www.regulations.gov/comment/ USTR-2019-0004-2520   6/19/2019

               USTR-2019-0004-2522 from Glenn D'Agnes, Workman Publishing
  CR-463                                                                            https://www.regulations.gov/comment/ USTR-2019-0004-2522   6/19/2019
               Company, Inc.

  CR-464       USTR-2019-0004-2530 from Jared Angle, Polaris Industries Inc.        https://www.regulations.gov/comment/ USTR-2019-0004-2530   6/19/2019

  CR-465       USTR-2019-0004-2531 from Jared Angle, TAP Worldwide, LLC             https://www.regulations.gov/comment/ USTR-2019-0004-2531   6/19/2019

               USTR-2019-0004-2532 from Ronald Weinberg, Michael Best
  CR-466                                                                            https://www.regulations.gov/comment/ USTR-2019-0004-2532   6/19/2019
               Strategies

  CR-467       USTR-2019-0004-2539 from Philippe Manteau, Loeb & Loeb LLP           https://www.regulations.gov/comment/ USTR-2019-0004-2539   6/20/2019

               USTR-2019-0004-2540 from Greg Beno, Graco Children's Products
  CR-468                                                                            https://www.regulations.gov/comment/ USTR-2019-0004-2540   6/20/2019
               Inc.
  CR-469       USTR-2019-0004-2541 from Marta Callahan                              https://www.regulations.gov/comment/ USTR-2019-0004-2541   6/20/2019

               USTR-2019-0004-2542 from Robert Grasing, Sandler, Travis &
  CR-470                                                                            https://www.regulations.gov/comment/ USTR-2019-0004-2542   6/20/2019
               Rosenberg P.A.
  CR-471       USTR-2019-0004-2543 from Brandon Sparrow, Camp Chef                  https://www.regulations.gov/comment/ USTR-2019-0004-2543   6/20/2019

  CR-472       USTR-2019-0004-2544 from Chris Sackett, Bell Sports, Inc.            https://www.regulations.gov/comment/ USTR-2019-0004-2544   6/20/2019
               USTR-2019-0004-2545 from Grace Mahan Mahan, Sipcam Agro
  CR-473                                                                            https://www.regulations.gov/comment/ USTR-2019-0004-2545   6/20/2019
               USA, Inc.
               USTR-2019-0004-2546 from Warren Maruyama, Keurig Dr Pepper
  CR-474                                                                            https://www.regulations.gov/comment/ USTR-2019-0004-2546   6/20/2019
               Inc.
  CR-475       USTR-2019-0004-2547 from Apple Inc.                                  https://www.regulations.gov/comment/ USTR-2019-0004-2547   6/20/2019


                                                                               27
                               Case 1:21-cv-00052-3JP Document 298                  Filed 04/30/21      Page 31 of 37


Confidential
                                 Document Name/Description                                              Submitted at                          Date
 Record #
               USTR-2019-0004-2548 from Nathiel Bolin, Schindler Elevator
  CR-476                                                                          https://www.regulations.gov/comment/ USTR-2019-0004-2548   6/20/2019
               Corporation

  CR-477       USTR-2019-0004-2549 from WEI ZHAO                                  https://www.regulations.gov/comment/ USTR-2019-0004-2549   6/20/2019

  CR-478       USTR-2019-0004-2550 from Cindy Owens                               https://www.regulations.gov/comment/ USTR-2019-0004-2550   6/20/2019

               USTR-2019-0004-2551 from Greg Williamson, CamelBak Products,
  CR-479                                                                          https://www.regulations.gov/comment/ USTR-2019-0004-2551   6/20/2019
               LLC

  CR-480       USTR-2019-0004-2552 from WEI ZHAO                                  https://www.regulations.gov/comment/ USTR-2019-0004-2552   6/20/2019

               USTR-2019-0004-2553 from Elon Pollack, Blue Sky The Color of
  CR-481                                                                          https://www.regulations.gov/comment/ USTR-2019-0004-2553   6/20/2019
               Imagination

  CR-482       USTR-2019-0004-2554 from Gary Philbin, Dollar Tree, Inc.           https://www.regulations.gov/comment/ USTR-2019-0004-2554   6/20/2019

               USTR-2019-0004-2555 from Kristen Smith, Ideaitalia Contemporary
  CR-483                                                                          https://www.regulations.gov/comment/ USTR-2019-0004-2555   6/20/2019
               Furniture

  CR-484       USTR-2019-0004-2556 from Jim Lamoureux, Roku, Inc.                 https://www.regulations.gov/comment/ USTR-2019-0004-2556   6/20/2019

               USTR-2019-0004-2557 from John Colonna, Sorini, Samet and
  CR-485                                                                          https://www.regulations.gov/comment/ USTR-2019-0004-2557   6/20/2019
               Associates

  CR-486       USTR-2019-0004-2558 from Peter Smith, Carters, Inc.                https://www.regulations.gov/comment/ USTR-2019-0004-2558   6/20/2019

  CR-487       USTR-2019-0004-2559 from Sports and Fitness Industry Association   https://www.regulations.gov/comment/ USTR-2019-0004-2559   6/20/2019

  CR-488       USTR-2019-0004-2560 from Sports & Fitness Industry Association     https://www.regulations.gov/comment/ USTR-2019-0004-2560   6/20/2019
               USTR-2019-0004-2561 from Bruce Magliaccio, Sandler, Travis &
  CR-489                                                                          https://www.regulations.gov/comment/ USTR-2019-0004-2561   6/20/2019
               Rosenberg, P.A.

  CR-490       USTR-2019-0004-2562 from Sports and Fitness Industry Association   https://www.regulations.gov/comment/ USTR-2019-0004-2562   6/20/2019

  CR-491       USTR-2019-0004-2565 from Sports & Fitness Industry Association     https://www.regulations.gov/comment/ USTR-2019-0004-2565   6/20/2019

  CR-492       USTR-2019-0004-2566 from Sports & Fitness Industry Association     https://www.regulations.gov/comment/ USTR-2019-0004-2566   6/20/2019

  CR-493       USTR-2019-0004-2567 from Sports & Fitness Industry Association     https://www.regulations.gov/comment/ USTR-2019-0004-2567   6/20/2019


                                                                            28
                               Case 1:21-cv-00052-3JP Document 298                  Filed 04/30/21      Page 32 of 37


Confidential
                                 Document Name/Description                                              Submitted at                          Date
 Record #
  CR-494       USTR-2019-0004-2571 from Sports and Fitness Industry Association   https://www.regulations.gov/comment/ USTR-2019-0004-2571   6/20/2019

               USTR-2019-0004-2573 from Jared Angle, Indian Motorcycle
  CR-495                                                                          https://www.regulations.gov/comment/ USTR-2019-0004-2573   6/20/2019
               Company

  CR-496       USTR-2019-0004-2574 from Sports and Fitness Industry Association   https://www.regulations.gov/comment/ USTR-2019-0004-2574   6/20/2019

  CR-497       USTR-2019-0004-2575 from Sports & Fitness Industry Association     https://www.regulations.gov/comment/ USTR-2019-0004-2575   6/20/2019

               USTR-2019-0004-2576 from Allen Salmasi, Sandler, Travis &
  CR-498                                                                          https://www.regulations.gov/comment/ USTR-2019-0004-2576   6/20/2019
               Rosenberg, P.A.
  CR-499       USTR-2019-0004-2577 from Sports and Fitness Industry Association   https://www.regulations.gov/comment/ USTR-2019-0004-2577   6/20/2019

  CR-500       USTR-2019-0004-2578 from Sports & Fitness Industry Association     https://www.regulations.gov/comment/ USTR-2019-0004-2578   6/20/2019

  CR-501       USTR-2019-0004-2580 from Sports and Fitness Industry Association   https://www.regulations.gov/comment/ USTR-2019-0004-2580   6/20/2019

  CR-502       USTR-2019-0004-2581 from Sports & Fitness Industry Association     https://www.regulations.gov/comment/ USTR-2019-0004-2581   6/20/2019

  CR-503       USTR-2019-0004-2582 from Sports and Fitness Industry Association   https://www.regulations.gov/comment/ USTR-2019-0004-2582   6/20/2019

  CR-504       USTR-2019-0004-2583 from Jared Angle, Kolpin Outdoors              https://www.regulations.gov/comment/ USTR-2019-0004-2583   6/20/2019

  CR-505       USTR-2019-0004-2584 from Sports and Fitness Industry Association   https://www.regulations.gov/comment/ USTR-2019-0004-2584   6/20/2019

  CR-506       USTR-2019-0004-2585 from Sports & Fitness Industry Association     https://www.regulations.gov/comment/ USTR-2019-0004-2585   6/20/2019

  CR-507       USTR-2019-0004-2586 from Sports & Fitness Industry Association     https://www.regulations.gov/comment/ USTR-2019-0004-2586   6/20/2019

  CR-508       USTR-2019-0004-2587 from Sports & Fitness Industry Association     https://www.regulations.gov/comment/ USTR-2019-0004-2587   6/20/2019

  CR-509       USTR-2019-0004-2588 from Sports & Fitness Industry Association     https://www.regulations.gov/comment/ USTR-2019-0004-2588   6/20/2019

               USTR-2019-0004-2589 from Bill Sells, Sports & Fitness Industry
  CR-510                                                                          https://www.regulations.gov/comment/ USTR-2019-0004-2589   6/20/2019
               Association
  CR-511       USTR-2019-0004-2590 from Sports & Fitness Industry Association     https://www.regulations.gov/comment/ USTR-2019-0004-2590   6/20/2019


                                                                            29
                               Case 1:21-cv-00052-3JP Document 298                Filed 04/30/21      Page 33 of 37


Confidential
                                 Document Name/Description                                            Submitted at                          Date
 Record #
  CR-512       USTR-2019-0004-2591 from Jared Angle, Dell Technologies          https://www.regulations.gov/comment/ USTR-2019-0004-2591   6/20/2019

               USTR-2019-0004-2592 from Jeffrey Klausner, Capital Brands
  CR-513                                                                        https://www.regulations.gov/comment/ USTR-2019-0004-2592   6/20/2019
               Distribution LLC

  CR-514       USTR-2019-0004-2593 from John Shane, Fitibit, Inc.               https://www.regulations.gov/comment/ USTR-2019-0004-2593   6/20/2019

  CR-515       USTR-2019-0004-2594 from Lana Rascionato, Ideavillage Products   https://www.regulations.gov/comment/ USTR-2019-0004-2594   6/20/2019

  CR-516       USTR-2019-0004-2595 from K. Matthew Dobbs                        https://www.regulations.gov/comment/ USTR-2019-0004-2595   6/20/2019

               USTR-2019-0004-2597 from Robert DeFrancesco, Endura Products,
  CR-517                                                                        https://www.regulations.gov/comment/ USTR-2019-0004-2597   6/20/2019
               Inc.
               USTR-2019-0004-2598 from Larry Gonzales, Kingston Technology
  CR-518                                                                        https://www.regulations.gov/comment/ USTR-2019-0004-2598   6/20/2019
               Corporation

  CR-519       USTR-2019-0004-2599 from Jared Angle, Teton Outfitters           https://www.regulations.gov/comment/ USTR-2019-0004-2599   6/20/2019

               USTR-2019-0004-2600 from David Craven, Zenith Home
  CR-520                                                                        https://www.regulations.gov/comment/ USTR-2019-0004-2600   6/20/2019
               Corporation

  CR-521       USTR-2019-0004-2602 from Jerry Huang, VIZIO, Inc.                https://www.regulations.gov/comment/ USTR-2019-0004-2602   6/20/2019

  CR-522       USTR-2019-0004-2603 from Cameron Roberts                         https://www.regulations.gov/comment/ USTR-2019-0004-2603   6/20/2019
               USTR-2019-0004-2604 from Jared Angle, Avery Dennison
  CR-523                                                                        https://www.regulations.gov/comment/ USTR-2019-0004-2604   6/20/2019
               Corporation

  CR-524       USTR-2019-0004-2605 from Mike Powell, Primos, Inc.               https://www.regulations.gov/comment/ USTR-2019-0004-2605   6/20/2019

  CR-525       USTR-2019-0004-2606 from Joseph Cohen, Snow Joe LLC              https://www.regulations.gov/comment/ USTR-2019-0004-2606   6/20/2019

               USTR-2019-0004-2607 from Jared Angle, 5N Plus Semiconductors
  CR-526                                                                        https://www.regulations.gov/comment/ USTR-2019-0004-2607   6/20/2019
               LLC

  CR-527       USTR-2019-0004-2608 from Larry Mandras                           https://www.regulations.gov/comment/ USTR-2019-0004-2608   6/20/2019

  CR-528       USTR-2019-0004-2610 from Jared Angle, Brunswick Billiards        https://www.regulations.gov/comment/ USTR-2019-0004-2610   6/20/2019

  CR-529       USTR-2019-0004-2611 from Larry Mandras                           https://www.regulations.gov/comment/ USTR-2019-0004-2611   6/20/2019


                                                                           30
                               Case 1:21-cv-00052-3JP Document 298                Filed 04/30/21      Page 34 of 37


Confidential
                                 Document Name/Description                                            Submitted at                          Date
 Record #
  CR-530       USTR-2019-0004-2612 from Jared Angle, Best Buy Co., Inc.         https://www.regulations.gov/comment/ USTR-2019-0004-2612   6/20/2019

               USTR-2019-0004-2614 from Reilly Kimmerling, Walter Kidde
  CR-531                                                                        https://www.regulations.gov/comment/ USTR-2019-0004-2614   6/20/2019
               Portable Equipment, Inc.

  CR-532       USTR-2019-0004-2615 from Laura Heyburn, Firmenich Incorporated   https://www.regulations.gov/comment/ USTR-2019-0004-2615   6/20/2019

               USTR-2019-0004-2617 from Lars-Erik Hjelm, Young Innovations,
  CR-533                                                                        https://www.regulations.gov/comment/ USTR-2019-0004-2617   6/20/2019
               Inc.

  CR-534       USTR-2019-0004-2618 from Reilly Kimmerling, Carrier Corp.        https://www.regulations.gov/comment/ USTR-2019-0004-2618   6/20/2019

  CR-535       USTR-2019-0004-2620 from Miriam Eqab                             https://www.regulations.gov/comment/ USTR-2019-0004-2620   6/20/2019
               USTR-2019-0004-2622 from Robert Ranucci, Christie Digital
  CR-536                                                                        https://www.regulations.gov/comment/ USTR-2019-0004-2622   6/20/2019
               Systems

  CR-537       USTR-2019-0004-2623 from T.J. Chapek                             https://www.regulations.gov/comment/ USTR-2019-0004-2623   6/20/2019

  CR-538       USTR-2019-0004-2624 from Thomas Harman                           https://www.regulations.gov/comment/ USTR-2019-0004-2624   6/20/2019

  CR-539       USTR-2019-0004-2625 from Patty Holmes, Xante Corporation         https://www.regulations.gov/comment/ USTR-2019-0004-2625   6/20/2019

  CR-540       USTR-2019-0004-2628 from Joseph Roetheli, SM Products, LLC       https://www.regulations.gov/comment/ USTR-2019-0004-2628   6/20/2019

  CR-541       USTR-2019-0004-2637 from Ajit Khubani, GDLSK                     https://www.regulations.gov/comment/ USTR-2019-0004-2637   6/21/2019

               USTR-2019-0004-2638 from Jared Angle, Goodman Manufacturing
  CR-542                                                                        https://www.regulations.gov/comment/ USTR-2019-0004-2638   6/21/2019
               Company
               USTR-2019-0004-2639 from Randy Hyne, Akin Gump Strauss Hauer
  CR-543                                                                        https://www.regulations.gov/comment/ USTR-2019-0004-2639   6/21/2019
               & Feld, LLP

  CR-544       USTR-2019-0004-2640 from Jared Angle, Fuling Plastic USA         https://www.regulations.gov/comment/ USTR-2019-0004-2640   6/21/2019
               USTR-2019-0004-2641 from Brendan Hoffman, Sandler, Travis &
  CR-545                                                                        https://www.regulations.gov/comment/ USTR-2019-0004-2641   6/21/2019
               Rosenberg, P.A.
               USTR-2019-0004-2642 from Jason Rabin, Sandler, Travis &
  CR-546                                                                        https://www.regulations.gov/comment/ USTR-2019-0004-2642   6/21/2019
               Rosenberg, P.A.
               USTR-2019-0004-2643 from Robert Grasing, Sandler, Travis &
  CR-547                                                                        https://www.regulations.gov/comment/ USTR-2019-0004-2643   6/21/2019
               Rosenberg P.A.

                                                                           31
                               Case 1:21-cv-00052-3JP Document 298                   Filed 04/30/21      Page 35 of 37


Confidential
                                 Document Name/Description                                               Submitted at                          Date
 Record #
               USTR-2019-0004-2644 from Anke Steinecke, Penguin Random
  CR-548                                                                           https://www.regulations.gov/comment/ USTR-2019-0004-2644   6/21/2019
               House

  CR-549       USTR-2019-0004-2645 from David Ross, WilmerHale LLP                 https://www.regulations.gov/comment/ USTR-2019-0004-2645   6/21/2019

               USTR-2019-0004-2650 from Ken Sugiyama, Sandler Travis &
  CR-550                                                                           https://www.regulations.gov/comment/ USTR-2019-0004-2650   6/21/2019
               Rosenberg, P.A.
               USTR-2019-0004-2651 from Michael Shaffer, Sandler, Travis &
  CR-551                                                                           https://www.regulations.gov/comment/ USTR-2019-0004-2651   6/21/2019
               Rosenberg, P.A.
               USTR-2019-0004-2652 from Ken Sugiyama, Sandler Travis &
  CR-552                                                                           https://www.regulations.gov/comment/ USTR-2019-0004-2652   6/21/2019
               Rosenberg, P.A.
               USTR-2019-0004-2655 from Richard Pool, Pro-Troll Fishing
  CR-553                                                                           https://www.regulations.gov/comment/ USTR-2019-0004-2655   6/21/2019
               Products
               USTR-2019-0004-2656 from Bill Fagert, The Wooster Brush
  CR-554                                                                           https://www.regulations.gov/comment/ USTR-2019-0004-2656   6/21/2019
               Company

  CR-555       USTR-2019-0004-2657 from George Valletti, Ginsey Industries, Inc.   https://www.regulations.gov/comment/ USTR-2019-0004-2657   6/21/2019

  CR-556       USTR-2019-0004-2658 from Cristen Kogl, Zebra Technologies           https://www.regulations.gov/comment/ USTR-2019-0004-2658   6/21/2019

  CR-557       USTR-2019-0004-2659 from Carmen Ismail, Thetford Corporation        https://www.regulations.gov/comment/ USTR-2019-0004-2659   6/21/2019

               USTR-2019-0004-2660 from Brian Wiborg, Ace Hardware
  CR-558                                                                           https://www.regulations.gov/comment/ USTR-2019-0004-2660   6/21/2019
               Corporation
               USTR-2019-0004-2661 from Brian Wiborg, Ace Hardware
  CR-559                                                                           https://www.regulations.gov/comment/ USTR-2019-0004-2661   6/21/2019
               Corporation
               USTR-2019-0004-2662 from Vishak Sankaran, Bushnell Holdings,
  CR-560                                                                           https://www.regulations.gov/comment/ USTR-2019-0004-2662   6/21/2019
               Inc.
  CR-561       USTR-2019-0004-2663 from Dan Harmeyer, Batesville Services, Inc.    https://www.regulations.gov/comment/ USTR-2019-0004-2663   6/21/2019

  CR-562       USTR-2019-0004-2664 from Michael Levin, Levtex LLC                  https://www.regulations.gov/comment/ USTR-2019-0004-2664   6/21/2019
               USTR-2019-0004-2665 from Jared Angle, Mitsubishi Chemical
  CR-563                                                                           https://www.regulations.gov/comment/ USTR-2019-0004-2665   6/21/2019
               Corporation
               USTR-2019-0004-2672 from Nancy Wilkins, Grocery Manufacturers
  CR-564                                                                           https://www.regulations.gov/comment/ USTR-2019-0004-2672   6/24/2019
               Association
               USTR-2019-0004-2673 from Naboth van den Broek, Life Science
  CR-565                                                                           https://www.regulations.gov/comment/ USTR-2019-0004-2673   6/24/2019
               Manufacturers Alliance

                                                                             32
                               Case 1:21-cv-00052-3JP Document 298                  Filed 04/30/21      Page 36 of 37


Confidential
                                 Document Name/Description                                              Submitted at                          Date
 Record #
  CR-566       USTR-2019-0004-2682 from Harlan Kent, Pure Fishing                 https://www.regulations.gov/comment/ USTR-2019-0004-2682   6/27/2019

               USTR-2019-0004-2697 from Mani Erfan, Unicat Catalyst
  CR-567                                                                          https://www.regulations.gov/comment/ USTR-2019-0004-2697   6/28/2019
               Technologies, Inc.
               USTR-2019-0004-2728 from Manny Almeida, Sandler, Travis &
  CR-568                                                                          https://www.regulations.gov/comment/ USTR-2019-0004-2728    7/1/2019
               Rosenberg, P.A.
               USTR-2019-0004-2729 from Phil Poel, Sandler, Travis & Rosenberg,
  CR-569                                                                          https://www.regulations.gov/comment/ USTR-2019-0004-2729    7/1/2019
               P.A.
               USTR-2019-0004-2730 from David Franco, Sandler, Travis &
  CR-570                                                                          https://www.regulations.gov/comment/ USTR-2019-0004-2730    7/1/2019
               Rosenberg, P.A.
               USTR-2019-0004-2853 from Gina Vetere, Microsoft Corp., Nintendo
  CR-571                                                                          https://www.regulations.gov/comment/ USTR-2019-0004-2853   7/10/2019
               of America Inc., Sony Interactive Entertainment LLC

  CR-572       USTR-2019-0004-2854 from Louis Hornick III, LHSC, Inc.             https://www.regulations.gov/comment/ USTR-2019-0004-2854   7/10/2019

  CR-573       USTR-2019-0004-2855 from Kendra Jones, Epson America Inc.          https://www.regulations.gov/comment/ USTR-2019-0004-2855   7/10/2019

  CR-574       USTR-2019-0004-2856 from Jared Angle, Moen Incorporated            https://www.regulations.gov/comment/ USTR-2019-0004-2856   7/10/2019

  CR-575       USTR-2019-0004-2857 from Brandon Sparrow, Camp Chef                https://www.regulations.gov/comment/ USTR-2019-0004-2857   7/10/2019

               USTR-2019-0004-2858 from Vishak Sankaran, Bushnell Holdings,
  CR-576                                                                          https://www.regulations.gov/comment/ USTR-2019-0004-2858   7/10/2019
               Inc.
  CR-577       USTR-2019-0004-2859 from Jared Angle, Streamlight, Inc.            https://www.regulations.gov/comment/ USTR-2019-0004-2859   7/10/2019

               USTR-2019-0004-2860 from Sydney Mintzer, Evenflo Company,
  CR-578                                                                          https://www.regulations.gov/comment/ USTR-2019-0004-2860   7/10/2019
               Inc.
  CR-579       USTR-2019-0004-2861 from Warren Payne, Medline Industries, Inc.    https://www.regulations.gov/comment/ USTR-2019-0004-2861   7/10/2019

               USTR-2019-0004-2862 from John Totaro, AMG Aluminum North
  CR-580                                                                          https://www.regulations.gov/comment/ USTR-2019-0004-2862   7/10/2019
               America, LLC
               USTR-2019-0004-2863 from Robert Leo, Meeks, Sheppard, Leo &
  CR-581                                                                          https://www.regulations.gov/comment/ USTR-2019-0004-2863   7/10/2019
               Pillsbury

  CR-582       USTR-2019-0004-2864 from Jeremy Stonier, Venable LLP               https://www.regulations.gov/comment/ USTR-2019-0004-2864   7/10/2019
               USTR-2019-0004-2865 from Russ Torres, Graco Children's Products
  CR-583                                                                          https://www.regulations.gov/comment/ USTR-2019-0004-2865   7/10/2019
               Inc

                                                                           33
                              Case 1:21-cv-00052-3JP Document 298                Filed 04/30/21      Page 37 of 37


Confidential
                                Document Name/Description                                            Submitted at                          Date
 Record #
               USTR-2019-0004-2866 from James Cannon, Cassidy Levy Kent
  CR-584                                                                       https://www.regulations.gov/comment/ USTR-2019-0004-2866   7/10/2019
               (USA) LLP

  CR-585       USTR-2019-0004-2867 from Joe Meli, PAJ, Inc.                    https://www.regulations.gov/comment/ USTR-2019-0004-2867   7/10/2019

  CR-586       USTR-2019-0004-2868 from Mark Proffitt, MECO CORPORATION        https://www.regulations.gov/comment/ USTR-2019-0004-2868   7/10/2019

               USTR-2019-0004-2869 from Glenn D'Agnes, Workman Publishing
  CR-587                                                                       https://www.regulations.gov/comment/ USTR-2019-0004-2869   7/10/2019
               Company, Inc.
               USTR-2019-0004-2870 from Meredith DeMent, Strider Sports
  CR-588                                                                       https://www.regulations.gov/comment/ USTR-2019-0004-2870   7/10/2019
               International, Inc.
  CR-589       USTR-2019-0004-2871 from Hannah Naltner, Steelcase Inc          https://www.regulations.gov/comment/ USTR-2019-0004-2871   7/10/2019

  CR-590       USTR-2019-0004-2872 from Kurt Wilson, Exxel Outdoors            https://www.regulations.gov/comment/ USTR-2019-0004-2872   7/10/2019

  CR-591       USTR-2019-0004-2873 from Reilly Kimmerling                      https://www.regulations.gov/comment/ USTR-2019-0004-2873   7/10/2019

  CR-592       USTR-2019-0004-2874 from Mia Valles                             https://www.regulations.gov/comment/ USTR-2019-0004-2874   7/10/2019




                                                                          34
